      Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 1 of 110                             6/5/2018 2:52 PM
                                                                                 Chris Daniel - District Clerk Harris County
                                                                                                   Envelope No . 25071827
                              2018-37316 / Court: 189                                                    By : Walter Eldridge
                                                                                                   Filed: 6/5/2018 2:52 PM

                                   NO.

ANTHONY DEVENPORT,                                §             IN THE DISTRICT COURT OF
    Plaintiff \  ,                                §
                                                  §
vs.                                               §                 HARRIS COUNTY, TEXAS
                                                  §
FERNANDO ZAPATA ,                                 §
    Defendant .                                   §                        JUDICIAL DISTRICT

           PLAINTIFF’S ORIGINAL PETITION, INTERROGATORIES,
          REQUESTS FOR PRODUCTION, REQUESTS FOR ADMISSION,
      REQUEST FOR DISCLOSURE, RULE 193.7 NOTICE & RULE 609 REQUEST

        Plaintiff, ANTHONY DEVENPORT, files this Original Petition, Interrogatories, and

Requests for Production, Admission, and Disclosure against Defendant, FERNANDO ZAPATA

and alleges the following :

                               I. DISCOVERY-CONTROL PLAN

1.      Plaintiff intends to conduct discovery under Level 3 of Texas Rule of Civil Procedure

190.4, requests the parties be permitted to enter an agreed docket control order, and affirmatively

pleads that this suit is not governed by the expedited-actions process in Texas Rule of Civil

Procedure 169 because Plaintiff seeks monetary relief over $100,000.00 .

                                          II. RELIEF

2.      Plaintiff seeks monetary relief over $100,000 but not more than $200,000 . Tex . R. Civ . P .

47(c)(3).

                                         III. PARTIES

3.      Plaintiff, ANTHONY DEVENPORT, is an individual residing at 1410 Saddle Rock,

Houston, Texas 77088. The last three digits of his driver’s license and social security number are

013 and 900 respectively .
     Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 2 of 110



4.     Defendant, FERNANDO ZAPATA, an individual, may be served with process at

Defendant’ s usual place of abode 3519 Braewin Ct. , Houston, Texas 77068, or wherever he may

be found .

                                         IV. JURISDICTION

5.      The Court has subject-matter jurisdiction over the lawsuit because the amount in

controversy exceeds this Court’s minimum jurisdictional requirements .

                                             V. VENUE

6.      Venue is proper in Harris County under Texas Civil Practice & Remedies Code section

15.002 because all or a substantial part of the events or omissions giving rise to the claim occurred

in Harris County .

                                            VI. FACTS

7.      On or about June 3, 2017, Plaintiff was the driver of a vehicle on Veterans Memorial Drive

in Harris County, Texas . Suddenly and violently, Defendant FERNANDO ZAPATA, crashed into

the rear of a vehicle, causing that vehicle to crash into the rear of Plaintiff s vehicle. Plaintiff

sustained bodily injuries as a result.

                              VII. COUNT 1 - NEGLIGENCE

8.     Defendant owed certain duties to Plaintiff .

9.     Defendant breached his duty of care in one or more of the following ways :

        a.     Driving inattentively;

        b.     Failing to control his speed;

        c.     Failing to maintain a proper lookout;

        d.     Following too closely;

        e.     Driving at an unsafe speed;

                                                                                          Page 2 of 10
       Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 3 of 110



         f.      Failing to keep his vehicle under proper control ;

         g-      Failing to timely apply the brakes;

         h.      Failing to turn his vehicle to avoid the collision; and

         l.      Failing to observe and follow traffic laws .

                                        VIII. DAMAGES

10 .     Defendant’ s breach of duties proximately caused injury to Plaintiff , which resulted in the

following damages:

         a.      Medical expenses in the past and future;

         b.      Loss of earning capacity in the past and future;

         c.      Physical pain and suffering in the past and future;

         d.      Physical impairment in the past and future; and

         e.      Mental anguish in the past and future.

11 .     Plaintiff seeks damages within the jurisdictional limits of this Court.

12 .     Exemplary damages . Plaintiff s injuries resulted from Defendant’ s gross negligence, which

entitles Plaintiff to exemplary damages under Texas Civil Practice & Remedies Code section

41.003(a)(3).

                                       IX. JURY DEMAND

13 .     Plaintiff demands a jury trial .

                                     X. INTERROGATORIES

14 .     Pursuant to Texas Rule of Civil Procedure 197, Defendant must respond to the following

interrogatories within 50 days of service :

         a.      Identify the person answering these interrogatories including their full legal name,
                 home address, business address, occupation, work and home telephone numbers,
                 date of birth, social security number, and Texas driver’s license.

                                                                                          Page 3 of 10
Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 4 of 110



  b.    Describe the manner in which the crash occurred (as you understand it) or how and
        why you believe it did not occur. Identify each document, report, letter, expert
        opinion, lay opinion, or other source of information used by you to form the basis
        of your answer to this interrogatory .

  c.    State what you contend caused or contributed to the cause of the crash .

  d.    Describe the reasons or purposes that placed you at or near the scene of the crash
        on the date and at the time of the crash in question, including where you were
        coming from and where you were going and whether or not you were rendering a
        service for your employer at the time of the crash in question .

  e.    State everything you did (if at all ) in an attempt to avoid the crash .

  f.    State the speed at which your vehicle was traveling when you first saw the vehicle
        you collided with and at the time your vehicle collided with the same.

  g-    If you have in your possession or if you know of any photographs, whether of
        Plaintiffs vehicle, or Defendant’ s vehicle, or the scene of the crash, tape
        recordings, or statements concerning the incidents and/or the facts pertaining to the
        incident which is the basis of this lawsuit, please state the subject matter of the
        materials and the whereabouts of the materials .

  h.    If you received a traffic citation as a result of this crash, please state what the
        outcome or disposition of that traffic offense was, including the court where the
        offense was pending, date of disposition, plea and amount of any fine paid .

  l.    If you now contend or plan to contend in the future that the crash in question was
        caused solely or partially by some party over which you have no right of control
        and for whose acts you are not legally responsible, then please state each and every
        act of such party in detail which you contend was a cause of the crash in question .

  J-    Do you have any information indicating, or any reason to believe that there was any
        defect or failure on the part of the vehicle or any equipment involved in this crash?
        If so, state the nature of the defect or failure; when you first became aware of the
        defect or failure; when and where the defect or failure was repaired or corrected
        and by whom .

  k.    Were you talking on a cellular telephone, checking/sending email on a cellular
        phone device, or texting on a cellular device (within 5 minutes) before or during
        the crash? If so, please provide the name of the cellular service provider and the
        name of the individual you were talking to.

  1.    Describe the damage done to the vehicle you were driving as a result of the crash .
        In answering this request, please state the cost of any repairs to your vehicle
        resulting from crash .
                                                                                   Page 4 of 10
       Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 5 of 110



         m.     Have you been arrested, charged, or convicted of a felony or crime of moral
                turpitude in the last ten (10) years? If so, please state the nature of the crime, the
                arresting agency, the County and Court where such crime was disposed or pending
                and if necessary the disposition of such crime.

         n.     Did you have a driver’ s license at the time of the crash? If yes, has your driver’s
                license ever been suspended or revoked? State the reasons and dates of suspension
                and/or revocation . If not, why were you driving unlicensed?

         o.     Please list each traffic citation you have received in the last five (5) years . In your
                answer, please describe the date, alleged violation, ultimate disposition of such
                traffic citation and whether or not you took a Defensive Driving course as a result.

         P-     Please list each motor vehicle accident in which you have been involved as a driver
                in the last five (5) years. Please include in your answer, the date, general facts of
                the accident, whether or not you were injured and whether or not a claim for bodily
                injuries or property damage were made against an automobile insurance policy that
                covered you .

         q-     Did you own the vehicle you were driving that was involved in the crash? If no,
                state how you came into possession of the vehicle as well as the vehicle’ s owner
                and your relation to same.

         r.     Were you employed at the time of the accident? If yes, identify your employer and
                state whether or not you were in the course and scope of your employment when
                the accident occurred .

         s.     Do you contend the medical care Plaintiff received as a result of the crash was
                unreasonable in cost or unnecessary? If yes, please state the basis for your
                contention .

                            XI. REQUESTS FOR PRODUCTION

15 .     Pursuant to Texas Rule of Civil Procedure 196, Defendant must respond to the following

requests for production within 50 days of service :

         a.     A copy of any policy of insurance, including the declarations page, whether primary
                or excess that might satisfy any judgment against Defendant in this cause.

         b.     Copies of all non-privileged diagrams, models, charts, photographs, or videotapes
                of the persons, vehicles and scene of the incident made the basis of this lawsuit.

         c.     Copies of all medical records, reports, x-rays, or other documentation obtained by
                virtue of medical authorizations furnished by any Plaintiff to this litigation to
                Defendant.
                                                                                            Page 5 of 10
Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 6 of 110




  d.    Copies of each and every non-privileged written or recorded report prepared by
        Defendant or any other employee, agent or representative of Defendant pertaining
        to the facts made the basis of this lawsuit. This request is NOT a request to produce
        Defendant’s attorney’ s privileged work product.

  e.    Copies of any and all employment, tax, medical, and billing records obtained by
        virtue of any authorization provided to you by any Plaintiff to this litigation .

  f.    A copy of any and all surveillance videos or photographs of any Plaintiff or
        Plaintiffs vehicle.

  g-    Copies of all non-privileged sketches, drawings, diagrams, tables of measurements,
        maps or photographs of the scene of the accident or persons or the vehicles involved
        in the accident which forms the basis of this suit.

  h.    A copy of any and all documents you intend to use for impeachment purposes at
        the time of trial .

  l.    A copy of the front and back of Defendant’ s driver’ s license.

  J-    All photographs defendant has of the vehicles, parties, or scene of the accident.
        This request specifically includes photographs taken by Defendant’s insurance
        carrier or by Defendant himself at the scene or any other person involved in the
        incident made the basis of this lawsuit and produced to Defendant or his insurance
        carrier . This request includes any photographs, as described above, produced to
        Defendant or his insurance carrier by any other insurance carrier for a party to the
        incident made the basis of this lawsuit.

  k.    All documents regarding repairs to Defendant’s vehicle or in the event of a total
        loss, the fair market value of Defendant’s vehicle.

  1.    All labels of any prescription medications you had taken on the day of the accident.

  m.    If Defendant was injured in the event, please provide copies of any and all medical
        bills, records and/or reports from any health care provider involved in his treatment.

  n.    Documents supporting any contention that Plaintiffs medical treatment resulting
        from the injuries sustained in the crash was unreasonable.

  o.    Documents supporting any contention that Plaintiffs medical treatment resulting
        from the injuries sustained in the crash was unnecessary .

  P-    Documents supporting any contention that Plaintiffs medical bills resulting from
        the injuries sustained in the crash was unnecessary .

                                                                                   Page 6 of 10
      Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 7 of 110



        q-     Documents supporting any contention that Plaintiffs medical billing resulting from
               the injuries sustained in the crash was unreasonable.

        r.     A true and correct copy of the relevant Texas Peace officer’ s Crash Report.

        s.     All documents relating to any inspection or repair performed on your vehicle
               involved in the crash for the five year period before the crash .

        t.     All telephone records and other documents reflecting the use of any mobile device
               that you regularly used, limited to the date of the crash .

                           XII. REQUESTS FOR ADMISSION

16.     Pursuant to Texas Rule of Civil Procedure 198, Defendant must respond to the following

requests for admission within 50 days of service :

        a.     Plaintiff properly named Defendant in Plaintiffs original petition .

        b.     Defendant has been convicted of a felony or a crime involving moral turpitude.

        c.     On the date of the crash, Defendant’ s vehicle struck a vehicle that then struck
               Plaintiffs vehicle.

        d.     You were driving the vehicle that struck a vehicle that then struck Plaintiffs
               vehicle on the date the crash .

        e.     Plaintiff did not contribute to the cause of the crash made the basis of this lawsuit.

        f.     Another vehicle besides yours did not contribute to the cause of the crash .

        g-     At the time of the crash, Defendant owned the vehicle involved in the collision .

        h.     On the date of the crash, Defendant did not have a valid driver’s license in any US
               state.

        l.     On the date of the crash, Defendant’s driver’s license was revoked or suspended .

        J-     Defendant’s driver’s license has been suspended in the last ten (10) years.

        k.     Defendant’ s driver’s license has been revoked in the last ten (10) years.

        1.     Defendant received a ticket as a result of the crash .

        m.     The condition of the road surface did not contribute to the cause of the crash .
                                                                                            Page 7 of 10
Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 8 of 110



  n.     Lighting conditions did not contribute to the cause of the crash .

  o.     Weather conditions did not contribute to the cause of the crash .

  P-     A sudden emergency did not contribute to the cause of the crash .

  q-     An act of God did not contribute to the cause of the crash .

  r.     Defendant does not contend the crash was unavoidable.

  s.     No defect or malfunction in the vehicle Defendant was driving contributed to the
         cause of the crash .

  t.     Defendant was under the care of a medical practitioner or other practitioner of the
         healing arts during the month before the crash .

  u.     Defendant was acting within the course and scope of Defendant’ s employment at
         the time of the crash .

  v.     Defendant was acting as an agent for another person or entity at the time of the
         crash .

  w.     Defendant was not injured as a result of the crash .

  x.     Defendant did not maintain a proper lookout immediately before the crash .

  y-     Defendant did not apply his brakes timely to avoid the crash .

  z.     Defendant was using a mobile device when the crash occurred .

  aa.    Defendant was negligent in causing the crash .

  bb .   Defendant’ s negligence was the sole proximate cause of the crash .

  cc.    Defendant gave a recorded statement to the insurance carrier insuring his vehicle
         at the time of the crash concerning the crash .

  dd .   Defendant has evidence that Plaintiffs medical treatment resulting from the
         injuries sustained in the crash was unreasonable.

  ee.    Defendant has evidence that Plaintiffs medical treatment resulting from the
         injuries sustained in the crash was unnecessary .

                                                                                  Page 8 of 10
       Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 9 of 110



         ff .   Defendant has evidence that Plaintiffs medical bills resulting from the injuries
                sustained in the crash was unreasonable.

         gg -   Plaintiff should be fairly and reasonably compensated for the injuries received as
                a result of the crash .

                           XIII. REQUEST FOR DISCLOSURE

17.      Pursuant Texas Rule of Civil Procedure 194, Defendant must disclose, within 50 days of

the service, the information or material described in Rule 194.2.

                                 XIV. RULE 193.7 NOTICE

18 .     Plaintiff hereby puts Defendant on notice that Plaintiff intends to use Defendant’s

discovery responses as evidence in any pretrial proceeding and/or trial in accordance with such

right and privileges established by Texas Rule of Civil Procedure 193.7.

                                   XV. RULE 609 REQUEST

19.      Pursuant to Texas Rule of Evidence 609, Plaintiff requests written notice of all convictions,

if any, Defendant intends to introduce or offer into evidence at the trial of this matter concerning

Plaintiff .

                                         XVI. PRAYER

20 .     For these reasons, Plaintiff asks that the Court issue citation for Defendants to appear and

answer, and that Plaintiff be awarded a judgment against Defendants for the following :

         a.     Actual damages .

         b.     Exemplary damages .

         c.     Prejudgment and postjudgment interest .

         d.     Court costs.

         e.     All other relief to which Plaintiff is entitled .



                                                                                           Page 9 of 10
Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 10 of 110




                                Respectfully submitted,

                                 WEBER LAW FIRM
                                  I /'
                                 1/      \
                                                 §
                                                  I
                                                  I
                                                 S        .....
                                                 V
                                R. Keith Weber, Jr.
                                State Bar No. 24056502
                                2 Riverway, Suite 1770
                                Houston, Texas 77098
                                Tel : (281) 369-4719
                                Fax : (281) 369-4718
                                RW@GulfCoastFirm . com

                                 ATTORNEY FOR PLAINTIFF




                                                                  Page 10 of 10
                                                                               7/25/2018 5:21:02 PM
      Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Chris
                                                                PageDaniel
                                                                      11 of -110
                                                                              District Clerk
                                                                               Harris County
                                                                               Envelope No: 26269490
                                                                               By: MOSLEY, DEANDRA S
                                                                               Filed: 7/25/2018 5:21:02 PM
                                                                                                         Pgs-2
                                          NO. 201837316                                                  SBSRX


ANTHONY DEVENPORT,                                §             IN THE DISTRICT COURT OF
    Plaintiff ,                                   §
                                                  §
vs.                                               §                 HARRIS COUNTY, TEXAS
                                                  §
FERNANDO ZAPATA ,                                 §
    Defendant.                                    §                 189TH JUDICIAL DISTRICT

       ORDER GRANTING MOTION FOR SUBSTITUTED SERVICE OF PROCESS

         Pending before the Court is Plaintiffs Motion for Substituted Service Pursuant to

Rule 106(b ). It appears that Plaintiff has attempted but failed to personally serve FERNANDO

ZAPATA (“DEFENDANT” ) at the last known usual place of abode or business . It further appears

to the Court that the manner of service ordered herein will be reasonably effective to give said

Defendant notice of the lawsuit .

         Therefore, the Motion for Substitute Service is GRANTED .

         It is ORDERED that service of process may be made upon DEFENDANT, FERNANDO

ZAPATA, either by : (1) leaving a true copy of the citation, with a copy of the Petition and this

Order authorizing substituted service attached, with anyone over sixteen (16) years of age at 3519

Braewin Ct ., Houston, Texas 77068; or (2) firmly affixing a true copy of the citation, with a copy

of the Petition and this Order authorizing substitute service attached, to the front door of said

Defendant’ s last known usual place of abode or business at the above address.

         It is further ORDERED that the service made by the above methods shall not be deemed

perfected unless it also complies with the following provisions, which shall be carried out by the

same process server on the same day that delivery is made pursuant to (1) or (2) above:

         a)     A copy of the citation, Petition, and this Order shall be mailed by BOTH certified
                mail, return -receipt requested, AND by regular, first-class mail to the defendant at
                the same address at which service is authorized above;
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 12 of 110



       b)      The return of service shall not be made until thirty (30 ) days after mailing or until
               the process server receives back the green card from the post office, whichever date
               is earlier;

       c)      The return of service shall include a statement setting out the date of mailing and
               the result of the mailing by certified mail, and the date of mailing and result of same
               by regular, first-class mail ( i.e. , whether the envelope was returned by the post
               office, the green card came back signed, etc. ); and

       d)      A copy of any envelope or green card returned by the post office shall be attached
               to the return of service.

       It is further ORDERED that the return of service of the person executing service pursuant

to this Order shall otherwise be made in accordance with TEX . R. CIV. P . 107.

       It is further ORDERED that service of process will be deemed complete upon compliance

with this Order, regardless of whether defendant signs the certified mail receipt .


       SIGNED at Harris County, Texas on



                                                         Signed:
                                                       7/27/2018

                                                            HONORABLE JUDGE




                                                  2
 Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 13 of 110                         9/11/2018 3:00 PM
                                                                          Chris Daniel - District Clerk Harris County
                                                                                            Envelope No. 27427254
                                                                                            By: ARIONNE MCNEAL
                                                                                           Filed: 9/11/2018 3:00 PM


                                            .
                                 CAUSE NO 2018 37316-
ANTHONY DEVENPORT,                          §
PLAINTIFF                                   §
                                            §             IN THE 189TH DISTRICT COURT
VS  .                                       §
                                            §                        HARRIS COUNTY, TX
FERNANDO ZAPATA,                            §
DEFENDANT                                   §
                                            §
                                  RETURN OF SERVICE


BEFORE ME, the undersigned authority, on this day appeared , A J SIMPSON, personally
before me and stated under oath as follows:
My name is A J SIMPSON. I am over the age of eighteen ( 18), I am not a party to this
                                        .
case, and have no interest in its outcome l a m a private process server authorized by and
through the Supreme Court of Texas, am in all ways competent to make this statement,
and this statement is based on personal knowledge. The facts stated herein are true and
correct.

ON Tuesday, August 7, 2018 AT 05:01 PM
SUBSTITUTED SERVICE OF PROCESS , CITATION
                                                -
                                          ORDER GRANTING MOTION FOR
                                          , PLAINTIFF'S ORIGINAL PETITION ,
INTERROGATORIES , REQUESTS FOR PRODUCTION    , REQUESTS FOR ADMISSIONS,
REQUEST FOR DISCLOSURE, RULE 193.7 NOTICE & RULE 609 REQUEST CAME TO HAND                      .
ON August 10, 2018 - THE ABOVE NAMED DOCUMENTS WERE MAILED TO:
FERNANDO ZAPATA AT 3519 BRAEWIN CT., HOUSTON, HARRIS COUNTY, TX 77068
VIA CERTIFIED MAIL (RETURN RECEIPT REQUESTED) AND VIA U.S. FIRST
CLASS MAIL.

SEE ATTACHED EXHIBIT "A" - TRACK AND CONFIRM CERTIFIED MAIL
RECEIPT. THE CERTIFIED MAIL ARTICLE# 9314 7699 0430 0049 4396 46 PER USPS
WEBSITE A NOTICE WAS LEFT ON AUGUST 14, 2018 AT 1:23 PM AND AS OF
TODAY SEPTEMBER 10, 2018 I HAVE NOT RECEIVED A SIGNED GREEN CARD
OR AN UNDELIVERABLE / RETURN ENVELOPE FOR EITHER OF THESE
MAILINGS.

ON Friday, August 10, 2018 AT 02:05 PM - THE ABOVE NAMED DOCUMENTS
WERE DELIVERED TO: FERNANDO ZAPATA, 3519 BRAEWIN CT., HOUSTON,
HARRIS COUNTY, TX, 77068 BY ATTACHING A COPY TO THE FRONT DOOR PER
ORDER FOR SUBSTITUTE SERVICE.




DocID : 255574 - 1

2018 - 37316
Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 14 of 110




                                CAUSE NO. 2018-37316
ANTHONY DEVENPORT
PLAINTIFF                                 §§
                                                           IN THE 189 TH DISTRICT COURT
VS .
                                                                            HARRIS COUNTY, TX
FERNANDO       ZAPATA,
DEFENDANT



FURTHER AFFIANT SAYETH NOT.




                                                             /       AJ SIMPSON, Affiant
                                                     ID:      C 5622 Expires: 08 / 31/ 2020

Before me personally appeared the above- named affiant, who, being first duly
sworn, stated upon oath that the above- stated facts are true and correct and
within his or her personal knowledge, and subscribed the same on this |( J day of
              Yfry. 2018.


                                                  Notary Public In And for tn£ State of Texas
                                                                     '



                                                     $%                  ERICA ZUNIGA
                                                   **' '*                     .
                                                              N t3 ry Public State of Texas
                                                                 °
                                                              Comm. Expires 03 -11- 2022


                                                   ^ ;^
                                                      o|         Nolary ID 128204762




DocID: 255574 -1

2018 - 37316
                                                 r 09/10/19 in TXSD Page 15 of 110
          Case 4:19-cv-03418 Document 1-5 Filed on
                                  ®
                                      "                        FAQs   >                   .
                                                                          (http:/ /faq.usps com/?articleld=220900)
USPS Tracking

                                       Track Another Package              +

                                                                                                        Remove X
Tracking Number: 9314769904300049424765

This is a reminder to arrange for redelivery of your item or your item will be returned to sender.




Delivery Attempt
Reminder to Schedule Redelivery of your item                           Certified Article Number

                                                                                                        W
Get Updates \/                                                            SENDER ' S RECORD




                                                                                                            N/
   Text & Email Updates

                                                                                                            /\
   Tracking History




   Reminder to Schedule Redelivery of your item
   This is a reminder to arrange for redelivery of your item or your item will be returned to sender.



   August 14, 2018, 1:23 pm
   Notice Left (No Authorized Recipient Available)
   HOUSTON, TX 77068



   August 14, 2018, 9:33 am
   Out for Delivery
   HOUSTON, TX 77068



   August 14, 2018, 9:23 am
   Sorting Complete
   HOUSTON, TX 77068
       Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 16 of 110

August 13, 2018, 2:56 pm
Arrived at Unit
HOUSTON, TX 77014



August 13, 2018, 2:01 am
Departed USPS Regional Destination Facility
NORTH HOUSTON TX DISTRIBUTION CENTER



August 12, 2018
In Transit to Next Facility



August 11, 2018, 9:40 pm
Arrived at USPS Regional Destination Facility
NORTH HOUSTON TX DISTRIBUTION CENTER



August 10, 2018
Pre-Shipment Info Sent to USPS, USPS Awaiting Item




                                                                                      \/
Product Information


                                             See Less /\




                        Can’t find what you’re looking for?
                 Go to our FAQs section to find answers to your tracking questions.


                              FAQs (http://faq.usps.com/7articlelds220900)
    Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 17 of 110                                9/20/2018 9:51 AM
                                                                                    Chris Daniel - District Clerk Harris County
                                                                                                      Envelope No. 27663086
                                                                                                           By: Deandra Mosley
                                                                                                     Filed: 9/20/2018 9:51 AM


                                           NO. 2018-37316

 ANTHONY DEVENPORT                               §          IN THE DISTRICT COURT OF
                                                 §
                                                 §
 VS                                              §          HARRIS COUNTY, TEXAS
                                                 §
                                                 §
 FERNANDO ZAPATA                                 §          189th JUDICIAL DISTRICT

                             DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW FERNANDO ZAPATA , the Defendant, and in answer to the complaint

filed herein would respectfully show unto the Court and Jury as follows:

                                                     I.
        Defendant generally denies the material allegations contained in Plaintiffs Petition and

demands strict proof thereof.

        WHEREFORE, PREMISES CONSIDERED, Defendant FERNANDO ZAPATA prays

that Plaintiff take nothing by reason of this suit, that he be discharged and be released from costs,

without day, and for all such other and further relief, both general and special, at law and in equity,

to which he may show himself justly entitled.

                                               Respectfully Submitted ,

                                               COOPER, JACKSON & BOANERGES, P.C.


                                                                                  ©T
                                               MICHAEL W. COOPER TBA#: 0f 782300
                                               9432 Katy Freeway, Suite 100
                                               Houston, Texas 77055
                                               Tel: (713) 464-3383
                                               Fax : (713) 464-9467
                                               mike@cjblawfirm.com

                                               ATTORNEY FOR DEFENDANT
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 18 of 110




                               CERTIFICATE OF SERVICE

      I hereby certify that I have complied with the provisions of Rule 21 on this 20th day of
September, 2018.


                                                                      X) fc
                                           MICHAEL W. COOPER
                                                                           /
      Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 19 of 110                         10/2/2018 9:59 AM
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                 Envelope No. 27955601
                                                                                                     By: Brianna Denmon
                                                                                                Filed: 10/2/2018 9:59 AM
                                   CAUSE NO. 2018-37316

 ANTHONY DEVENPORT                               §           IN THE DISTRICT COURT OF
                                                 §
 v.                                              §                HARRIS COUNTY, TEXAS
                                                 §
 FERNANDO ZAPATA                                 §                189th JUDICIAL DISTRICT

                                 PLEA IN INTERVENTION

TO THE HONORABLE JUDGE OF SAID COURT:

         Comes Now, JUAN BANDA Individually, and as Next Friend of F                     B           ,a

Minor Child; MARIA BANDA, Individually; and ARTURO MUNOZ as Next Friend of

L             M        , a Minor Child, Intervenors herein, and file this this Plea in Intervention

and complains of Defendant FERNANDO ZAPATA. and for causes of action would respectfully

show unto this Honorable Court as follows:

                                           I.
                                     DISCOVERY PLAN

         1.    Discovery in this case is to be conducted under Level 3 of Rule 190.4 of the Texas

Rules of Civil Procedure, as the Intervenors seek monetary relief over $200,000 but not more than

$1,000,000.

                                             II.
                                           PARTIES

         2.    Plaintiff ANTHONY DEVENPORT is natural person represented by Mr. R. Keith

Weber, Jr., Weber Law Firm, 2 Riverway, Suite 1770, Houston, Texas 77056.

         3.    Defendant FERNANDO ZAPATA is a natural person, has made a general

appearance and is represented by Mr. Michael Cooper, Cooper, Jackson & Boanerges, P.C., 9432

Katy Freeway, Suite 100, Houston, Texas 77055.

         4.    Intervenors are natural persons residing in Harris County, Texas.




                                    PLEA IN INTERVENTION
                                           Page 1 of 6
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 20 of 110



                                          III.
                                 VENUE AND JURISDICTION

       5.        Venue is proper in Harris County, Texas, pursuant to TEX. CIV. PRAC. & REM. CODE

§15.001 et seq. because all or a part of the cause of action accrued in Harris County, Texas.

Jurisdiction is proper because the amount in controversy exceeds the minimum jurisdictional limits

of this Court.

                                                IV.
                                               FACTS

       6.        On or about June 3, 2017, Intervenor JUAN BANDA was operating a motor vehicle

traveling north bound on Veterans Memorial Drive in Houston, Harris County, Texas. Intervenors

MARIA BANDA, Minor F                 B         , and Minor L           M         were passengers

in JUAN BANDA’S vehicle. At the same time, Defendant FERNANDO ZAPATA was operating

a motor vehicle traveling on Veterans Memorial Drive behind Intervenors’ vehicle. Defendant

failed to keep a proper lookout, failed to maintain an assured clear distance, and suddenly and

without warning collided with the rear of Intervenors’ vehicle. As a proximate and foreseeable

result of the collision, Intervenors sustained personal injuries and damages set forth more fully

below. Nothing Intervenors did or failed to do caused or contributed to the collision, or

Intervenors’ resulting injuries and damages.

                                            V.
                                   NEGLIGENCE OF DEFENDANT

       7. Defendant ZAPATA had a duty to operate his vehicle as a reasonably prudent operator

would have under the same or similar circumstances; however, ZAPATA disregarded this duty.

Such disregard for and breach of this duty consisted of, but is not limited to, the following acts

and/or omissions:

                 a.    Failing to control the speed of the vehicle;


                                     PLEA IN INTERVENTION
                                             Page 2 of 6
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 21 of 110


              b.     Failed to maintain an assured clear distance to avoid a collision

              c.      Failing to pay attention to the driving conditions;

              d.      Operating her vehicle at a greater rate of speed than was reasonably prudent;

              e.      Failing to take proper evasive action;

              f.      Failing to apply the brakes to the vehicle he was driving;

              g.      Failing to properly maintain the vehicle;

              h.     Failing to apply sufficient force to the brakes to avoid the collision;

              i.      Failing to avoid the collision;

              j.      Failing to maintain a proper lookout;

              k.      Failing to turn her vehicle to the left or to the right in order to avoid the
                      collision;

              l.      Failing to drive in a reasonably attentive manner;

              m.      Failing to drive in a single lane of traffic;

              n.      Violating the terms and provisions of THE TEXAS TRANSPORTATION CODE,
                      and THE TEXAS DRIVER’S HANDBOOK; and

               o.     Failing to act as a reasonably prudent driver would have done under the
                      same or similar circumstances.

                                      VI.
                         NEGLIGENCE PER SE OF DEFENDANT

       8.     Defendant ZAPATA’S violations of local ordinances and state traffic laws

constitute negligence per se. ZAPATA’S negligence per se was a direct and proximate cause of

the collision in question and the resulting injuries and damages sustained by Intervenors.

ZAPATA’S violations of local ordinances and state traffic laws include the following:

              a. Violation of the laws of the State of Texas, including TEXAS TRANSPORTATION
                 CODE §545.401, Defendant drove his vehicle with heedless and reckless
                 disregard of the safety and welfare of others, including Intervenors;




                                    PLEA IN INTERVENTION
                                            Page 3 of 6
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 22 of 110


               b. Violation of the laws of the State of Texas, including TEXAS TRANSPORTATION
                  CODE §545.060, Defendant failed to drive his vehicle in a single lane of traffic;

               c. Violation of the laws of the State of Texas, including TEXAS TRANSPORTATION
                  CODE §545.062, Defendant failed to maintain an assured clear distance to avoid
                  a collision; and

               d. Violation of the laws of the State of Texas, including TEXAS TRANSPORTATION
                  CODE §545.351, Defendant failed to control the speed of the vehicle as
                  necessary to avoid colliding with Intervenors’ and Plaintiff’s vehicle.

       9.      On the occasion in question, ZAPATA failed to comply with each of the above

provisions of the TEXAS TRANSPORTATION CODE DRIVER’S HANDBOOK. Intervenors are within

the class of persons designed to be protected by the above referenced statutes.          As such,

ZAPATA’S conduct on the occasion in question constituted negligence per se, that is, negligence

as a matter of law. ZAPATA’S negligence per se was a direct and proximate cause of the incident

in question and Intervenors’ injuries and damages.

                                              VII.
                                            DAMAGES

       10.     As a direct and proximate result of the actions and/or omissions of Defendant

described herein, Intervenors incurred medical expenses in the past, and in all reasonable

probability, such medical expenses will continue into the future.

       11.     As a direct and proximate result of the actions and/or omissions of Defendant

described herein, Intervenors sustained lost wages and/or lost earning capacity in the past and, in

all reasonable probability, such lost earning capacity will continue in the future.

        12.    As a direct and proximate result of the actions and/or omissions of Defendant

described herein, Intervenors experienced physical pain and suffering in the past, and in all

reasonably probability, will sustain physical pain and suffering in the future.

        13.    As a direct and proximate result of the actions and/or omissions of Defendant

described herein, Intervenors experienced mental anguish in the past, and in all reasonable


                                     PLEA IN INTERVENTION
                                            Page 4 of 6
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 23 of 110


probability, will sustain mental anguish in the future.

          14.   As a direct and proximate result of the actions and/or omissions of Defendant

described herein, Intervenors experienced physical impairment or physical incapacity in the past,

and in all reasonable probability, will sustain physical impairment or physical incapacity in the

future.

          15.   As a direct and proximate result of the actions and/or omissions of Defendant

described herein, Intervenors experienced physical disfigurement in the past, and in all reasonable

probability, will sustain physical disfigurement in the future.

          16.   As a direct and proximate result of the actions and/or omissions of Defendant

described herein, Intervenors’ vehicle was damaged in the wreck. Intervenor incurred property

damage, rental expense, and diminution in value of his vehicle proximately caused by the damage

from the subject collision, for which she now sues.

                                   VIII.
            CLAIM FOR PRE-JUDGMENT AND POST-JUDGMENT INTEREST

          17.   Intervenors are entitled to recover pre- and post-judgment interest on all damages

that have accrued as of the date of judgment at the highest legal rate.

                                      IX.
                     REQUEST FOR DISCLOSURE TO DEFENDANT

          18.   Pursuant to Texas Rule of Civil Procedure 194, Intervenors hereby request

Defendant FERNANDO ZAPATA to disclose within thirty (30) days of service of this Plea in

Intervention and this request, the information and material described in T.R.C.P. 194.2(a)-(l).

                                               X.
                                             PRAYER

          WHEREFORE,      PREMISES        CONSIDERED,        Intervenors   pray   that   Defendant

FERNANDO ZAPATA. be cited to appear and answer herein and, upon final hearing of this cause,



                                     PLEA IN INTERVENTION
                                            Page 5 of 6
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 24 of 110


Intervenors have judgment against Defendant for damages described herein, for actual damages,

costs of suit, pre- and post-judgment interest at the highest legal rate, and for such other and further

relief, both general and special, at equity and in law, to which Intervenors may show themselves

justly entitled.

                                                Respectfully submitted,
                                                KWOK DANIEL LTD., L.L.P.

                                                  /s/ Winfield S. Williams
                                                Robert S. Kwok
                                                SBN: 00789430
                                                Alex P. Boylhart
                                                SBN: 24087198
                                                Winfield S. Williams
                                                SBN: 24090848
                                                9805 Katy Freeway, Suite 850
                                                Houston, Texas 77024
                                                Telephone: (713) 773-3380
                                                Facsimile: (713) 773-3960
                                                Email: wwilliams@kwoklaw.com
                                                ATTORNEYS FOR INTERVENORS




                                   CERTIFICATE OF SERVICE

        I certify that on October 2, 2018, a true and correct copy of this document has been duly
served on all known parties and counsel of record via e-service, facsimile, e-mail, U.S. mail,
certified mail, and/or hand delivery in accordance with the Texas Rules of Civil Procedure.



                                                 /s/ Winfield S. Williams
                                                Winfield S. Williams




                                      PLEA IN INTERVENTION
                                             Page 6 of 6
          Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 25 of 110
                                  Case No. 201837316
                                                                            DCORX
DEVENPORT, ANTHONY                                        IN THE  DISTRICT COURT   OF
vs.                                                       HARRIS COUNTY, TEXAS
ZAPATA, FERNANDO
                                                           189th    JUDICIAL DISTRICT
                                             DOCKET CONTROL ORDER
   The following docket control order shall apply to this case unless modified by the court. If no date is given below, the
   item is governed by the Texas Rules of Civil Procedure.
   1.03/19/19      JOINDER . All parties must be added and served, whether by amendment or third party
                   practice, by this date. THE PARTY CAUSING THE JOINDER SHALL PROVIDE
                    A COPY OF THIS DOCKET CONTROL ORDER AT THE TIME OF SERVICE.
   2.              EXPERT WITNESS DESIGNATION. Expert witness designations are required and
                   must be served by the following dates. The designation must include the information
                   listed in Rule 194.2( f ) . Failure to timely respond will be governed by Rule 193.6.
   (a) 06/17/19    Experts for parties seeking affirmative relief .
   (b) 07/17/19     All other experts.
   3.              STATUS CONFERENCE . Parties shall be prepared to discuss all aspects of the case,
                   including ADR , with the court on this date. TIME:
                   Failure to appear will be grounds for dismissal for want of prosecution.
   4.              DISCOVERY LIMITATIONS. The discovery limitations of Rule 190.2, if applicable,
                   or otherwise of Rule 190.3 apply unless changed below:
   (a)             Total hours per side for oral depositions.
   (b)             Number of interrogatories that may be served by each party on any other party.
   5.              ALTERNATIVE DISPUTE RESOLUTION.
   (a)             By this date the parties must either (1) file an agreement for ADR stating the form of
                   ADR requested and the name of an agreed mediator , if applicable; or (2) set an objection
                   to ADR. If no agreement or objection is filed, the court may sign an ADR order .
   (b) 07/17/19    ADR conducted pursuant to the agreement of the parties must be completed by this date.
   6 . 08/16/19    DISCOVERY PERIOD ENDS. All discovery must be conducted before the end of
                   the discovery period. Parties seeking discovery must serve requests sufficiently far in
                   advance of the end of the discovery period that the deadline for responding will be
                   within the discovery period. Counsel may conduct discovery beyond this deadline by
                   agreement. Incomplete discovery will not delay the trial.

   7.                DISPOSITIVE MOTIONS AND PLEAS. Must be heard by oral hearing or submission.
   (a) 08/16/19     If subject to an interlocutory appeal, dispositive motions or pleas must be heard by this date.
   (b) 08/16/19     Summary judgment motions not subject to an interlocutory appeal must be heard by this date.
   (c)              Rule 166a(i) motions may not be heard before this date.
   8. 08/16/19     CHALLENGES TO EXPERT TESTIMONY . All motions to exclude expert testimony
                   and evidentiary challenges to expert testimony must be filed by this date, unless
                   extended by leave of court.
   9. 08/16/19      PLEADINGS. All amendments and supplements must be filed by this date. This
                    order does not preclude prompt filing of pleadings directly responsive to any timely
                    filed pleadings.
   10.
                    Parties shall be prepared to discuss all aspects of trial with the court on this date.
                    TIME:                Failure to appear will be grounds for dismissal for want of prosecution .
   11.09/16/19      TRIAL . If not assigned by the second Friday following this date, the case will be reset.

                                                               SIGNED


          RANDALL KEITH JR . WEBER
          2 RIVERWAY STE 1770                                                    WILLIAM R BURKE JR
          HOUSTON TX 77056-1971                                24056502          Judge, 189TH DISTRICT COURT
                                                        3                        Date Generated 10/02/2018
                                                                                                                      JCVO02
                                                                                                                     rev .11202006
          Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 26 of 110
                                  Case No. 201837316
                                                                            DCORX
DEVENPORT, ANTHONY                                        IN THE  DISTRICT COURT   OF
vs.                                                       HARRIS COUNTY, TEXAS
ZAPATA, FERNANDO
                                                           189th    JUDICIAL DISTRICT
                                             DOCKET CONTROL ORDER
   The following docket control order shall apply to this case unless modified by the court. If no date is given below, the
   item is governed by the Texas Rules of Civil Procedure.
   1.03/19/19      JOINDER . All parties must be added and served, whether by amendment or third party
                   practice, by this date. THE PARTY CAUSING THE JOINDER SHALL PROVIDE
                    A COPY OF THIS DOCKET CONTROL ORDER AT THE TIME OF SERVICE.
   2.              EXPERT WITNESS DESIGNATION. Expert witness designations are required and
                   must be served by the following dates. The designation must include the information
                   listed in Rule 194.2( f ) . Failure to timely respond will be governed by Rule 193.6.
   (a) 06/17/19    Experts for parties seeking affirmative relief .
   (b) 07/17/19     All other experts.
   3.              STATUS CONFERENCE . Parties shall be prepared to discuss all aspects of the case,
                   including ADR , with the court on this date. TIME:
                   Failure to appear will be grounds for dismissal for want of prosecution.
   4.              DISCOVERY LIMITATIONS. The discovery limitations of Rule 190.2, if applicable,
                   or otherwise of Rule 190.3 apply unless changed below:
   (a)             Total hours per side for oral depositions.
   (b)             Number of interrogatories that may be served by each party on any other party.
   5.              ALTERNATIVE DISPUTE RESOLUTION.
   (a)             By this date the parties must either (1) file an agreement for ADR stating the form of
                   ADR requested and the name of an agreed mediator , if applicable; or (2) set an objection
                   to ADR. If no agreement or objection is filed, the court may sign an ADR order .
   (b) 07/17/19    ADR conducted pursuant to the agreement of the parties must be completed by this date.
   6 . 08/16/19    DISCOVERY PERIOD ENDS. All discovery must be conducted before the end of
                   the discovery period. Parties seeking discovery must serve requests sufficiently far in
                   advance of the end of the discovery period that the deadline for responding will be
                   within the discovery period. Counsel may conduct discovery beyond this deadline by
                   agreement. Incomplete discovery will not delay the trial.

   7.                DISPOSITIVE MOTIONS AND PLEAS. Must be heard by oral hearing or submission.
   (a) 08/16/19     If subject to an interlocutory appeal, dispositive motions or pleas must be heard by this date.
   (b) 08/16/19     Summary judgment motions not subject to an interlocutory appeal must be heard by this date.
   (c)              Rule 166a(i) motions may not be heard before this date.
   8. 08/16/19     CHALLENGES TO EXPERT TESTIMONY . All motions to exclude expert testimony
                   and evidentiary challenges to expert testimony must be filed by this date, unless
                   extended by leave of court.
   9. 08/16/19      PLEADINGS. All amendments and supplements must be filed by this date. This
                    order does not preclude prompt filing of pleadings directly responsive to any timely
                    filed pleadings.
   10.
                    Parties shall be prepared to discuss all aspects of trial with the court on this date.
                    TIME:                Failure to appear will be grounds for dismissal for want of prosecution .
   11.09/16/19      TRIAL . If not assigned by the second Friday following this date, the case will be reset.

                                                               SIGNED


          MICHAEL W. COOPER
          9432 KATY FWY STE 100                                                  WILLIAM R BURKE JR
          HOUSTON TX 77055-6352                                4782300           Judge, 189TH DISTRICT COURT
                                                        3                        Date Generated 10/02/2018
                                                                                                                      JCVO02
                                                                                                                     rev .11202006
      Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 27 of 110 4/22/2019 10:29 AM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 32944194
                                                                                                      By: Deandra Mosley
                                                                                              Filed: 4/22/2019 10:29 AM

                                         NO. 201837316

ANTHONY DEVENPORT,                               §            IN THE DISTRICT COURT OF
    Plaintiff,                                   §
                                                 §
vs.                                              §                 HARRIS COUNTY, TEXAS
                                                 §
FERNANDO ZAPATA,                                 §
    Defendant.                                   §                189TH JUDICIAL DISTRICT

              PLAINTIFF’S NOTICE OF NONSUIT WITHOUT PREJUDICE

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Plaintiff, ANTHONY DEVENPORT, to give written notice that he no

longer wishes to pursue his claims against Defendant, FERNANDO ZAPATA, in the above-

referenced cause and files this, his Notice of Nonsuit without Prejudice.

         WHEREFORE, PREMISES CONSIDERED, Plaintiff, ANTHONY DEVENPORT,

formally nonsuits, without prejudice, all his claims against Defendant FERNANDO ZAPATA.



                                             Respectfully submitted,




                                             R. Keith Weber, Jr.
                                             WEBER LAW FIRM
                                             State Bar No. 24056502
                                             2 Riverway, Suite 1770
                                             Houston, Texas 77056
                                             Tel: (281) 369-4719
                                             Fax: (281) 369-4718
                                             Email: RW@GulfCoastFirm.com
                                             COUNSEL FOR PLAINTIFF
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 28 of 110




                               CERTIFICATE OF SERVICE

       On April 22, 2019, I hereby certify a true and correct copy of the foregoing, Plaintiff’s
Notice of Nonsuit with Prejudice, was duly served in compliance with the Texas Rules of Civil
Procedure.




                                            R. Keith Weber, Jr.
                                                                                      5/22/2019 11:06:07 AM
      Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Marilyn
                                                                Page 29   of 110- District Clerk
                                                                        Burgess
                                                                                      Harris County
                                                                                      Envelope No: 33772050
                                                                                      By: QUINTANILLA , OZUQUI M
                                                                                      Filed: 5/22/2019 11:06:07 AM
                                                                                                                 Pgs-1
                                          CAUSE NO. 2018-37316                                                  APAGX

 ANTHONY DEVENPORT                                        §                IN THE DISTRICT COURT OF
                                                          §
 V.                                                       §                  HARRIS COUNTY, TEXAS
                                                          §
 FERNANDO ZAPATA                                          §                   189th JUDICIAL DISTRICT


                         ORDER APPOINTING GUARDIAN AD LITEM

         On this day, this Court considered Intervenors’ MOTION TO APPOINT GUARDIAN AD

LITEM. The Court, having considered the Motion, is of the opinion it should be in all respects

GRANTED. It is therefore,

         ORDERED that        the Honorable William " Bill" McLeod *   be appointed as Guardian Ad Litem to

represent the interests of Minor Plaintiffs . It is further,

         ORDERED that fees and costs of the Guardian Ad Litem to be borne by Defendant .

         SIGNED                                                   2019 .


                                                           Signed :
                                                         5/23/2019
                                                     JUDGE PRESIDING

           *The Honorable William " Bill" McLeod
           SBN: 24034567
           2950 Unity Drive, #571461
           Houston, TX 77257
           713-227-6300
           832-962-8208 FAX
           bill@lawmcleod.com
            Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 30 of 110
                                                                                                                                              &
                                                                CAUSE NO.       20 / 8 - 31? / 6                   v
                       bp -As U[ Qt
                                 "
                                                                                §          IN THE DISTRICT COU
                                                                                                                                          m   Pgs-1
                                                                                                                                              APGAF

                                                                                §
                   vs.                                                          §          HARRIS COUNTY , TEXAS
                                                                                §
               .   r       AAJ'd'0                               h      J
                                                                                §               mb         JUDICIAL DISTRICT

                                                               APPOINTEE FEE REPORT
                   By agreement of the parties / order of the Court       //                                             , SBOT #
                                      was appointed in the above referenced cause as:
        -
    © ‘‘guardian ad litem
        arbitrator
                                              attorney ad litem
                                              umpire
                                                                                mediator         master            commissioner
                                                                                receiver         trustee           other
    The appointee’s fee/expenses to be paid are as follows:
    Payment                    Billed Expenses, if any                 Billed Hours        PartyMaking Payment:
    $   -z , s*                $
    $
                       *                                                IJO                 p^Defendant (s )
                                                                                            (
                               $                                                                Plaintiff (s )
    $                          $                                                                Other
    Total :        $     2^

    Such payments may be reassessed as costs . See T E X . R . CIV . P . 131 & 141 .
                                                                                     Such payments are not in
    addition to, but are included in , any amounts reflected in the judgment.
        S^agreed                         t agreed                                   9 agreed
                                    ^ (W                                        ^
                                    i
                                                                                                      not agreed


        Attomey:7 1\ C-
        SBN :
        Address::
                               ^
                         ^ VA CA               v   '(  7
                                                           ~




                                                           7
                                                                                 Attorn
                                                                                 SBN :
                                                                                 Address:

        Phone:                                                                  Phone:             H?*
        Counsel for:
        S^aszn
          agreed
                           A
                           •

                                   not
                                              f
                                         agreed
                                                v  *
                                                                                Counsel for:
                                                                                      agreed          not agreed


        Attorney: 4  /,/
                       .^
                                                                                 Attorney:
        SBN : 2                     ^
        Address: V< 3
                    P                                                            SBN :
                                                       '                         Address:
        2-9<Tc>                                  *- 71 6 )
                                           jjgTos £ ^
                                                                                 ^_
        Phone :
        Counsel for:
                                   H0 (                 ~      / *i.   7725''? vPhone :
                                     / yf^                                       ounst
                                                                             Signed:
Approved on                                                                 7/5/2019                                 RECORDER’S MEMORANDUM
                                                                                                                     Tots instrument is of poor quality
                                                                               Judge Presiding                             at the time of imaging.
1
    If fees are greater than $ 1 , 000.00 , the appointee may provide written details
                                                                                      of the hours worked and expenses
( attach   additional pages as necessary ) .
                                                                                                                      Approved : 9/2016
      Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 31 of 110 7/23/2019 12:12 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 35350501
                                                                                            By: Cynthia Clausell-McGowan
                                                                                                 Filed: 7/23/2019 12:12 PM
                                    CAUSE NO. 2018-37316

 ANTHONY DEVENPORT                                  §               IN THE DISTRICT COURT OF
                                                    §
 v.                                                 §                   HARRIS COUNTY, TEXAS
                                                    §
 FERNANDO ZAPATA                                    §                   189th JUDICIAL DISTRICT

         FIRST AMENDED PLEA IN INTERVENTION AND DISCOVERY TO
    DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY

TO THE HONORABLE JUDGE OF SAID COURT:

         Comes Now, JUAN BANDA Individually, and as Next Friend of F                        B            ,a

Minor Child; MARIA BANDA, Individually; and ARTURO MUNOZ as Next Friend of

L              M        , a Minor Child, Intervenors/Plaintiffs herein, and file this this First

Amended Plea in Intervention and complains of Defendant ALLSTATE PROPERTY AND

CASUALTY INSURANCE COMPANY (“ALLSTATE”), and Defendant FERNANDO

ZAPATA, and for causes of action would respectfully show unto this Honorable Court and Jury

as follows:

                                           I.
                                     DISCOVERY PLAN

         1.    Discovery in this case is to be conducted under Level 3 of Rule 190.4 of the Texas

Rules of Civil Procedure.

                                              II.
                                            PARTIES

         2.    Plaintiff ANTHONY DEVENPORT is a natural person represented by Mr. R.

Keith Weber, Jr., Weber Law Firm, 2 Riverway, Suite 1770, Houston, Texas 77056.

         3.    Defendant FERNANDO ZAPATA is a natural person, has made a general

appearance and is represented by Mr. Michael Cooper, Cooper, Jackson & Boanerges, P.C., 9432

Katy Freeway, Suite 100, Houston, Texas 77055.

         4.    Intervenors/Plaintiffs are natural persons residing in Harris County, Texas.


                                   First Amended Plea in Intervention
                                             Page 1 of 16
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 32 of 110



       5.      Defendant     ALLSTATE          PROPERTY            AND    CASUALTY     INSURANCE

COMPANY is a domestic insurance company registered to do business in Texas and may be served

with process by certified mail via CT Corporation System, 1999 Bryan Street, Suite 900, Dallas,

Texas 75201.

                                          III.
                                 VENUE AND JURISDICTION

       6.      Venue is proper in Harris County, Texas, pursuant to TEX. CIV. PRAC. & REM. CODE

§15.001 et seq. because all or a substantial part of the events or omissions giving rise to the claims

occurred in Harris County, Texas, Defendant FERNANDO ZAPATA resided in Harris County,

Texas, at the time the causes of action accrued, the loss occurred in Harris County, Texas, and

Harris County, Texas, is the county in which the policyholder and the person instituting this suit

resided at the time the causes of action accrued.

       7.      Subject-matter jurisdiction is proper because the amount in controversy exceeds the

minimum jurisdictional limits of this Court. This court has personal jurisdiction over all parties as

set forth above.

                                IV.
     REQUEST PURSUANT TO RULE 28 FOR SUBSTITUTION OF TRUE NAME

       8.      To the extent that the above-named Defendants are conducting business pursuant

to a trade name or assumed name, then suit is brought against them pursuant to the terms of Rule

28 of the Texas Rules of Civil Procedure, and Intervenors/Plaintiffs hereby demand upon

answering this suit, that the Defendants answer in their correct legal and assumed names. TEX. R.

CIV. P. 28.




                                     First Amended Plea in Intervention
                                               Page 2 of 16
    Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 33 of 110


                                   V.
             TEMPORARY ABATEMENT OF CERTAIN STATUTORY CLAIMS

       9.       Intervenors/Plaintiffs hereby specify that the below pleaded claims against

ALLSTATE for violations of Article 17.41 et seq., Texas Business and Commerce Code and

Chapter 542, Texas Insurance Code are abated temporarily so that the requisite statutory notice

periods may expire (sixty days and thirty days, respectively, from the date on which proper notice

is given to said Defendant). After which time Intervenors/Plaintiffs will resume the prosecution

of such statutory claims in conjunction with other claims pleaded herein which are not subject to

abatement. The claims set out herein below against ALLSTATE based on breach of contract,

intentional infliction of emotional distress, Chapter 542 Texas Insurance Code, and breach of the

duty of good faith and fair dealing shall henceforth be prosecuted without abatement. Therefore,

proper notice of Intervenors’/Plaintiffs’ damages was given under the Deceptive Trade Practices-

Consumer Protection Act and Chapter 541 of the Texas Insurance Code.

                                   VI.
            PROGRESSIVE MUTUAL AUTOMOBILE INSURANCE COMPANY
              ACTED THROUGH ITS AGENTS AND REPRESENTATIVES

       10.      All references herein to ALLSTATE, insofar as notice, knowledge, intent, acts,

omissions and all other conduct of same is concerned, necessarily includes that which was given,

had, known, and done by and through ALLSTATE’S authorized agents and employees acting in

the course and scope of their employment with ALLSTATE.

                                               VII.
                                              FACTS

       11.      On or about June 3, 2017, Intervenor JUAN BANDA was operating a motor vehicle

traveling north bound on Veterans Memorial Drive in Houston, Harris County, Texas.

Intervenors/Plaintiffs MARIA BANDA, Minor F                        B    , and Minor L

M            were passengers in JUAN BANDA’S vehicle. At the same time, Defendant



                                   First Amended Plea in Intervention
                                             Page 3 of 16
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 34 of 110


FERNANDO ZAPATA was operating a motor vehicle traveling on Veterans Memorial Drive

behind Intervenors’/Plaintiffs’ vehicle. Defendant failed to keep a proper lookout, failed to

maintain an assured clear distance, and suddenly and without warning collided with the rear of

Intervenors’/Plaintiffs’ vehicle. As a proximate and foreseeable result of the collision,

Intervenors/Plaintiffs sustained personal injuries and damages set forth more fully below. Nothing

Intervenors/Plaintiffs did or failed to do caused or contributed to the collision, or

Intervenors’/Plaintiffs’ resulting injuries and damages.

       12.     At all times pertinent herein, Intervenors/Plaintiffs were covered by a policy of

insurance issued by Defendant ALLSTATE, said policy being further identified as Policy/Member

Number 516710971 (the “Policy”). On the date of the collision described herein, the policy

contained Uninsured/Underinsured Motorist (“UM/UIM”) coverage with limits of Sixty Thousand

Dollars ($60,000.00).

       13.     Intervenors/Plaintiffs submitted medical evidence of Intervenors’/Plaintiffs’

damages to Defendant ALLSTATE and sought an evaluation of Intervenors’/Plaintiffs’

underinsured motorist claim and personal injury protection claim. Despite having incurred medical

costs far in excess of the negligent third party’s insurance policy, along with liability and damages

reasonably clear, Defendant ALLSTATE responded with a letter denying payment of

Intervenors’/Plaintiffs’ underinsured motorist claims and requesting unreasonable and

unnecessary information. Intervenors/Plaintiffs gave notice to Defendant ALLSTATE as required

under the Policy, and otherwise complied with all the terms of the Policy as a condition precedent

to bringing the instant suit. Defendant ALLSTATE compelled Intervenors/Plaintiffs to institute

this lawsuit to recover the damages owed to them.

        14.    From and after the time Intervenors’/Plaintiffs’ claim was presented to Defendant

ALLSTATE, the liability in accordance with the terms of the Policy was reasonably clear.



                                    First Amended Plea in Intervention
                                              Page 4 of 16
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 35 of 110


However, Defendant ALLSTATE has only made Intervenors/Plaintiffs a less than reasonable

offer, with no explanation or basis whatsoever.

                                       VIII.
                     NEGLIGENCE OF DEFENDANT FERNANDO ZAPATA

       15.     The negligence of FERNANDO ZAPATA was a proximate cause of the occurrence

in question. Defendant FERNANDO ZAPATA had a duty to exercise reasonable care and operate

his vehicle as a reasonably prudent operator would have done under the same or similar

circumstances; however, Defendant FERNANDO ZAPATA breached this duty. Such disregard

for and breach of this duty consisted of, but is not limited to, the following acts and/or omissions:

               a.     Failing to control the speed of the vehicle;

               b.     Failed to maintain an assured clear distance to avoid a collision

               c.      Failing to pay attention to the driving conditions;

               d.      Operating his vehicle at a greater rate of speed than was reasonably prudent;

               e.      Failing to take proper evasive action;

               f.      Failing to apply the brakes to the vehicle he was driving;

               g.      Failing to properly maintain the vehicle;

               h.     Failing to apply sufficient force to the brakes to avoid the collision;

               i.      Failing to avoid the collision;

               j.      Failing to maintain a proper lookout;

               k.      Failing to turn his vehicle to the left or to the right in order to avoid the
                       collision;

               l.      Failing to drive in a reasonably attentive manner;

               m.      Failing to drive in a single lane of traffic;

               n.      Violating the terms and provisions of THE TEXAS TRANSPORTATION CODE,
                       and THE TEXAS DRIVER’S HANDBOOK; and




                                     First Amended Plea in Intervention
                                               Page 5 of 16
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 36 of 110


                o.    Failing to act as a reasonably prudent driver would have done under the
                      same or similar circumstances.

       16.     Each of the above referenced acts or omissions by Defendant FERNANDO

ZAPATA,       singularly   or    in      combination,         directly     and/or   proximately   caused

Intervenors’/Plaintiffs’ injuries and damages.


                                    IX.
             NEGLIGENCE PER SE OF DEFENDANT FERNANDO ZAPATA

       17.     Defendant FERNANDO ZAPATA’S violations of local ordinances and state traffic

laws constitute negligence per se. Defendant FERNANDO ZAPATA’S negligence per se was a

direct and proximate cause of the collision in question and the resulting injuries and damages

sustained by Intervenors/Plaintiffs.     Defendant FERNANDO ZAPATA’S violations of local

ordinances and state traffic laws include the following:

               a. Violation of the laws of the State of Texas, including TEXAS TRANSPORTATION
                  CODE §545.401, Defendant drove his vehicle with heedless and reckless
                  disregard of the safety and welfare of others, including Intervenors/Plaintiffs;

               b. Violation of the laws of the State of Texas, including TEXAS TRANSPORTATION
                  CODE §545.060, Defendant failed to drive his vehicle in a single lane of traffic;

               c. Violation of the laws of the State of Texas, including TEXAS TRANSPORTATION
                  CODE §545.062, Defendant failed to maintain an assured clear distance to avoid
                  a collision; and

               d. Violation of the laws of the State of Texas, including TEXAS TRANSPORTATION
                  CODE §545.351, Defendant failed to control the speed of the vehicle as
                  necessary to avoid colliding with Intervenors’/Plaintiffs’ and Plaintiff’s vehicle.

       18.     On the occasion in question, Defendant FERNANDO ZAPATA failed to comply

with each of the above provisions of the TEXAS TRANSPORTATION CODE DRIVER’S HANDBOOK.

Intervenors/Plaintiffs are within the class of persons designed to be protected by the above

referenced statutes. As such, Defendant FERNANDO ZAPATA’S conduct on the occasion in

question constituted negligence per se, that is, negligence as a matter of law.               Defendant



                                      First Amended Plea in Intervention
                                                Page 6 of 16
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 37 of 110


FERNANDO ZAPATA’S negligence per se was a direct and proximate cause of the incident in

question and Intervenors’/Plaintiffs’ injuries and damages.

                                   X.
              DECLARATORY RELIEF – ACTION FOR UM/UIM BENEFITS

        19.     Intervenors/Plaintiffs incorporate the preceding paragraphs by reference as if fully

set forth herein.

        20.     On June 3, 2017, Intervenors/Plaintiffs were insured under an automobile policy

from Defendant ALLSTATE (hereinafter referred to as the “Policy”). The Policy is further

identifiable as policy number 516710971.

        21.     By virtue of the Policy, Defendant ALLSTATE promised, in relevant part, to pay

damages, which a covered person is legally entitled to recover from the owner or operator of an

uninsured or underinsured motor vehicle because of bodily injury sustained by a covered person,

or property damage, caused by an incident.

        22.     The Policy was purchased by paying ALLSTATE valuable consideration in the

form of premium payments in exchange for ALLSTATE’S contractual promises to provide the

coverage afforded by said policy with ALLSTATE and ALLSTATE’S concomitant obligations

and duties expressly and impliedly associated therewith and imposed upon ALLSTATE as a matter

of contract and law insofar as ALLSTATE’S performance is concerned.                The transaction

concerning the purchase of the Policy and claims made thereunder involved the sale of goods and

services from ALLSTATE to the policyholder with respect to which Intervenors/Plaintiffs were

and at all relevant times consumers of same.

        23.     On or about June 3, 2017, during the effective period for which coverage was

provided Intervenors/Plaintiffs under the Policy, Intervenors/Plaintiffs were operating the

“covered auto” under the Policy. A collision occurred, which is more thoroughly described herein,




                                    First Amended Plea in Intervention
                                              Page 7 of 16
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 38 of 110


caused by the negligence and/or gross negligence of the third party, Defendant FERNANDO

ZAPATA. The impact occurred with such force that Intervenors/Plaintiffs sustained serious bodily

injuries.     Intervenors/Plaintiffs further allege that Defendant FERNANDO ZAPATA was

uninsured or underinsured, and ALLSTATE, through their actions and/or omissions, is heretofore

estopped to deny that Intervenors/Plaintiffs were struck and injured by an uninsured or

underinsured driver.

        24.      Following the collision referenced above, Intervenors/Plaintiffs gave notice to

ALLSTATE as required under the Policy, and otherwise complied with all the terms of the Policy

as a condition precedent to bringing the instant suit. Intervenors/Plaintiffs maintain that they are

entitled to the Uninsured/Underinsured Motorists Coverage under the Policy given their injuries;

their past and future pain and suffering; their past and future mental anguish; their past and future

impairment and disfigurement; their past and future medical expenses; and other consequences of

the subject collision.

                                        XI.
                       VIOLATIONS OF CHAPTER 541 OF THE TEXAS
                    INSURANCE CODE AGAINST DEFENDANT ALLSTATE

        25.      Intervenors/Plaintiffs incorporate the preceding paragraphs by reference as if fully

set forth herein.

        26.      Defendant ALLSTATE and its employees failed to reasonably explain to

Intervenors/Plaintiffs the reasons for its denial and/or unreasonable request for unnecessary

additional information as required under the Texas Insurance Code. Specifically, Defendant

ALLSTATE did not make a reasonable offer and instead vaguely requested a copy of

Intervenors’/Plaintiffs’ “general health insurance payment record” without any explanation as to

why or how that information is necessary to evaluate the claim. Defendant ALLSTATE’s conduct




                                     First Amended Plea in Intervention
                                               Page 8 of 16
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 39 of 110


constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE

§541.060(a)(3).

        27.     Defendant ALLSTATE failed to make an attempt to settle Intervenors’/Plaintiffs’

UM//UIM claims in a fair manner, although ALLSTATE was aware of its liability to

Intervenors/Plaintiffs under the Policy. Defendant ALLSTATE’s conduct constitutes a violation

of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(2)(A).

        28.     Defendant ALLSTATE refused to fully compensate Intervenors/Plaintiffs, under

the UM/UIM terms of the Policy, and Defendant ALLSTATE failed to conduct a reasonable

investigation into both of Intervenors’/Plaintiffs’ UM/UIM claims. Defendant ALLSTATE’S

conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS.

CODE §541.060(a)(7).

                                        XII.
                       VIOLATIONS OF CHAPTER 542 OF THE TEXAS
                    INSURANCE CODE AGAINST DEFENDANT ALLSTATE

        29.     Intervenors/Plaintiffs incorporate the preceding paragraphs by reference as if fully

set forth herein.

        30.     Defendant ALLSTATE failed to meet its obligations under the Texas Insurance

Code regarding payment of Intervenors’/Plaintiffs’ claims without delay. Specifically, it has

delayed full payment of Intervenors’/Plaintiffs’ claims longer than allowed and, to date,

Intervenors/Plaintiffs have not yet received any payment for their claims.               Defendant

ALLSTATE’S conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of

Claims. TEX. INS. CODE §542.058.

        31.     Defendant ALLSTATE’S failure to notify Intervenors/Plaintiffs in writing of its

acceptance or rejection of Intervenors’/Plaintiffs’ claim within the applicable time constraints

constitutes a non-prompt payment of claim under §542.056 of the Texas Insurance Code.



                                    First Amended Plea in Intervention
                                              Page 9 of 16
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 40 of 110


       32.     Defendant ALLSTATE’S delay of the payment of Intervenors’/Plaintiffs’ claims

following its receipt of all items, statements, and forms reasonably requested and required, longer

than the amount of time provided for by law, constitutes a non-prompt payment of claim under

§542.058 of the Texas Insurance Code.

       33.     Defendant ALLSTATE failed to attempt in good faith to effect a prompt, fair, and

equitable settlement of a claim submitted in which liability has become reasonably clear.

Defendant ALLSTATE’S conduct constitutes a violation of the Texas Insurance Code, Unfair

Settlement Practices. TEX. INS. CODE §542.003(4).

       34.     Defendant ALLSTATE compelled their policyholder to institute a suit to recover

an amount due under a policy by offering substantially less than the amount ultimately recovered

in a suit brought by the policyholder. Defendant ALLSTATE’S conduct constitutes a violation of

the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §542.003(5).

       35.     Defendant ALLSTATE compelled their policyholder to institute a suit to recover

an amount due under a policy by unreasonably denying the claim. Defendant ALLSTATE’S

conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS.

CODE §542.003(5).

       36.     As a result of Defendant ALLSTATE’S wrongful acts and omissions,

Intervenors/Plaintiffs were forced to retain the professional services of the attorneys and the law

firm who are representing them with respect to these causes of action.

                                  XIII.
                         VIOLATIONS OF THE TEXAS
             ADMINISTRATION CODE AGAINST DEFENDANT ALLSTATE

       37.     Section 28.201 et seq. of the Texas Administrative Code provides that “No insurer

shall engage in unfair claim settlement practices.” Intervenors/Plaintiffs allege that Defendant

ALLSTATE engaged in unfair claim settlement practices violating the following subsections of



                                    First Amended Plea in Intervention
                                              Page 10 of 16
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 41 of 110


the Texas Administration Code: (1) misrepresenting to claimants pertinent facts or policy

provisions relating to coverages at issue; (3) failing to adopt and implement reasonable standards

for prompt investigation of claims arising under its policies; (4) not attempting in good faith to

effectuate prompt, fair and equitable settlements of claims submitted in which liability has become

reasonably clear; (5) compelling policy holders to institute suits to recover amounts due under its

policies by offering substantially less than the amounts ultimately recovered in suits brought by

them; (6) not attempting in good faith to settle promptly claims where liability has become

reasonably clear under one portion of the policy in order to influence settlement under other

portions of the policy coverage; (7) failing to provide promptly to a policyholder a reasonable

explanation of the basis in the insurance policy in relation to the facts or applicable law for denial

of a claim or for the offer of a compromise settlement; (8) undertaking to enforce a full and final

release from a policyholder when, in fact, only a partial payment has been made; and (9) refusing

to pay claims without conducting a reasonable investigation based upon available information.

Intervenors/Plaintiffs would show that Defendant ALLSTATE’S employee(s) was/were at all

applicable times a “person” as that term is defined in section 541.002 of the Texas Insurance Code

and that all or part of Defendant ALLSTATE’S violations described herein were committed by

and through its employee(s) and other currently unknown employees and agents.

                                       XIV.
                       DECEPTIVE TRADE PRACTICES-CONSUMER
                    PROTECTION ACT AGAINST DEFENDANT ALLSTATE

        38.     Intervenors/Plaintiffs incorporate the preceding paragraphs by reference as if fully

set forth herein.

        39.     Defendant ALLSTATE used or employed acts and practices in violation of

Chapters 541 and 542 of the Texas Insurance Code as well as the rules and regulations issued by

the State Board of Insurance under former Article 21.21. The conduct of Defendant ALLSTATE



                                     First Amended Plea in Intervention
                                               Page 11 of 16
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 42 of 110


constituted a producing cause of actual damages to Intervenors/Plaintiffs under the Policy and

mental anguish. The conduct of Defendant ALLSTATE was committed knowingly. This conduct

is actionable under the Texas Deceptive Trade Practices-Consumer Protection Act (the “DTPA”).

Defendant ALLSTATE is liable for unfair claims settlement practices under Section 17.50(a)(4)

of the DTPA.

         40.   Defendant ALLSTATE violated Chapters 541 and 542 of the Texas Insurance

Code. Chapter 542 permits recovery for a violation of Board Order 41060, which Defendant

ALLSTATE knowingly violated. Board Order 41060, 28 TEX. ADMIN. CODE §§21.3, 21.4

prohibits certain conduct including that which is defined as unfair or deceptive by the provisions

of the Texas Insurance Code. Chapter 542.003 defines unfair claim settlement practices, which

Defendant ALLSTATE illegally violated. Therefore, Defendant ALLSTATE’S violation of

Chapter 542 is actionable under the Texas DTPA vis-à-vis Chapter 542 vis-à-vis Board Order

41060.

         41.   One or more of the above-pleaded acts or practices also constitutes unconscionable

action or course of action knowingly committed by Defendant ALLSTATE, which was a

producing cause of damages to Intervenors/Plaintiffs.

                                            XV.
                                         KNOWLEDGE

         42.   Each of the acts described above, together and singularly, was done "knowingly"

as that term is used in the Texas Insurance Code and was a producing cause of

Intervenors’/Plaintiffs’ damages described herein.




                                   First Amended Plea in Intervention
                                             Page 12 of 16
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 43 of 110


                                               XVI.
                                             DAMAGES

       43.     As a direct and proximate result of the actions and/or omissions of Defendants

described herein, Intervenors/Plaintiffs incurred medical expenses in the past, and in all reasonable

probability, such medical expenses will continue into the future.

       44.     As a direct and proximate result of the actions and/or omissions of Defendants

described herein, Intervenors/Plaintiffs sustained lost wages and/or lost earning capacity in the

past and, in all reasonable probability, such lost earning capacity will continue in the future.

        45.    As a direct and proximate result of the actions and/or omissions of Defendants

described herein, Intervenors/Plaintiffs experienced physical pain and suffering in the past, and in

all reasonably probability, will sustain physical pain and suffering in the future.

        46.    As a direct and proximate result of the actions and/or omissions of Defendants

described herein, Intervenors/Plaintiffs experienced mental anguish in the past, and in all

reasonable probability, will sustain mental anguish in the future.

        47.    As a direct and proximate result of the actions and/or omissions of Defendants

described herein, Intervenors/Plaintiffs experienced physical impairment or physical incapacity

in the past, and in all reasonable probability, will sustain physical impairment or physical

incapacity in the future.

        48.    As a direct and proximate result of the actions and/or omissions of Defendants

described herein, Intervenors/Plaintiffs experienced physical disfigurement in the past, and in all

reasonable probability, will sustain physical disfigurement in the future.

        49.    As a direct and proximate result of the actions and/or omissions of Defendants

described     herein,   Intervenors’/Plaintiffs’       vehicle      was   damaged   in   the   wreck.




                                     First Amended Plea in Intervention
                                               Page 13 of 16
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 44 of 110


Intervenors/Plaintiffs incurred property damage, rental expense, and diminution in value of their

vehicle proximately caused by the damage from the subject collision, for which they now sue.

        50.    As    a   result   of     Defendant        ALLSTATE’S        actions   and/or   omissions,

Intervenors/Plaintiffs have been forced to seek counsel. Intervenors/Plaintiffs, therefore, seek

reimbursement of reasonable attorney's fees, inasmuch as Intervenors/Plaintiffs have been required

to employ the undersigned attorney to file and prosecute this suit. Pursuant to Tex. Ins. Code §541

& 542, Intervenors/Plaintiffs hereby make this written presentment of their claim for attorney fees.

       51.     For noncompliance with the Texas Insurance Code, Unfair Settlement Practices,

Intervenors/Plaintiffs are entitled to actual damages, which include the loss of the benefits that

should have been paid pursuant to the policy, mental anguish, court costs, and attorney's fees. For

knowing conduct of the acts described above, Intervenors/Plaintiffs ask for three times their actual

damages. TEX. INS. CODE §541.152.

       52.     For noncompliance with Texas Insurance Code, Prompt Payment of Claims,

Intervenors/Plaintiffs are entitled to the amount of their claim, as well as eighteen (18) percent

interest per annum on the amount of such claim as damages, together with attorney's fees. TEX.

INS. CODE §542.060.

       53.     For violations of the Deceptive Trade Practices Act, Intervenors/Plaintiffs are

entitled to economic damages and mental anguish, along with attorney’s fees, interest, and court

costs. For knowing conduct of the acts described above, Intervenors/Plaintiffs ask for three times

their actual damages. TEX. BUS. & COM. CODE §17.50(b)(1).

       54.     The amount of the Intervenors’/Plaintiffs’ damages is substantial and in excess of

the minimal jurisdictional limits of this Court. Many elements of damage including pain, suffering,

mental anguish, physical impairment, disfigurement, and exemplary damages, cannot be

determined with mathematical precision.            Furthermore, the determination of many of these



                                       First Amended Plea in Intervention
                                                 Page 14 of 16
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 45 of 110


elements of damage is within the fact finder’s province. However, Intervenors/Plaintiffs are

required by Texas law to set forth a range of damages sought. Intervenors/Plaintiffs hereby seek

monetary relief in an amount not greater than $70,000 at this time. Intervenors/Plaintiffs reserve

the right to amend this damage calculation as discovery progresses should this range be too high

or too low. Intervenors/Plaintiffs make this damage calculation at this time pursuant to Texas

Rules of Civil Procedure 47.

                                XVII.
          CLAIM FOR PRE-JUDGMENT AND POST-JUDGMENT INTEREST

       55.     Intervenors/Plaintiffs are entitled to recover pre- and post-judgment interest on all

damages that have accrued as of the date of judgment at the highest legal rate, court costs, and

exemplary damages.

                                         XVIII.
                           DISCOVERY TO DEFENDANT ALLSTATE

       56.     Pursuant to Texas Rule of Civil Procedure, Intervenors/Plaintiffs hereby serve the

following discovery requests, attached hereto as Exhibits 1 – 4, upon Defendant ALLSTATE,

which must be answered by Defendant within 50 days of service of these requests. The discovery

requests are as follows:

     a. Exhibit 1:     Intervenors’/Plaintiffs’ Request for Disclosure to ALLSTATE;

     b. Exhibit 2:     Intervenor’s/Plaintiffs’ Interrogatories to ALLSTATE;

     c. Exhibit 3.     Intervenors’/Plaintiffs’ Request for Production to ALLSTATE;

     d. Exhibit 4:     Intervenors’/Plaintiffs’ Request for Admission to ALLSTATE.

                                                XIX.
                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Intervenors/Plaintiffs pray that Defendant

FERNANDO ZAPATA and Defendant ALLSTATE be cited to appear and answer herein and,

upon final hearing of this cause, Intervenors/Plaintiffs have judgment against Defendants for all


                                    First Amended Plea in Intervention
                                              Page 15 of 16
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 46 of 110


damages described herein, for actual damages, exemplary damages, costs of suit, pre- and post-

judgment interest at the highest legal rate, and for such other and further relief, both general and

special, at equity and in law, to which Intervenors/Plaintiffs may show themselves justly entitled.

                                                Respectfully submitted,
                                                KWOK DANIEL LTD., L.L.P.

                                                  /s/ Winfield S. Williams
                                                Robert S. Kwok
                                                SBN: 00789430
                                                Winfield S. Williams
                                                SBN: 24090848
                                                9805 Katy Freeway, Suite 850
                                                Houston, Texas 77024
                                                Telephone: (713) 773-3380
                                                Facsimile: (713) 773-3960
                                                Email: wwilliams@kwoklaw.com
                                                ATTORNEYS FOR INTERVENORS/
                                                PLAINTIFFS




                                  CERTIFICATE OF SERVICE

        I certify that on July 23, 2019, a true and correct copy of this document has been duly
served on all known parties and counsel of record via e-service, facsimile, e-mail, U.S. mail,
certified mail, and/or hand delivery in accordance with the Texas Rules of Civil Procedure.



                                                 /s/ Winfield S. Williams
                                                Winfield S. Williams




                                    First Amended Plea in Intervention
                                              Page 16 of 16
      Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 47 of 110



                                              EXHIBIT 1

                                      CAUSE NO. 2018-37316

 ANTHONY DEVENPORT                                 §           IN THE DISTRICT COURT OF
                                                   §
 v.                                                §                HARRIS COUNTY, TEXAS
                                                   §
 FERNANDO ZAPATA                                   §                189th JUDICIAL DISTRICT

   INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR DISCLOSURE TO
  DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY


TO:      ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY, Defendant
         herein, by and through its registered agent for service, CT Corporation System, 1999 Bryan
         Street, Suite 900, Dallas, Texas 75201.

         Please take notice that: Pursuant to Rule 194 of the Texas Rules of Civil Procedure, you

are hereby requested to disclose, within thirty (30) days of service of this Request, the information

or material described below:

         (a)    The correct names of the parties to this lawsuit;

         (b)    The name, address and telephone number of any potential parties;

         (c)    The legal theories and, in general, the factual bases of the responding party’s
                claims or defenses;
         (d)    The amount and any method of calculating economic damages;

         (e)    The name, address and telephone number of persons having knowledge of relevant
                facts, along with a brief statement of each identified person in connection with the
                case;

         (f)    For all testifying experts:

                (1)     The expert’s name, address and telephone number;

                (2)     The subject matter on which the expert will testify;

                (3)     The general substance of the expert’s mental impressions and opinions and
                        a brief summary of the basis for them, or if the expert is not retained by,
                        employed by, or otherwise subject to your control, the documents reflecting
                        such information;


                 INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR DISCLOSURE TO
                DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                           Page 1 of 3
Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 48 of 110




         (4)   If the expert is retained by, employed by, or otherwise subject to your
               control:

                (A)     All documents, tangible things, reports, models, or data
                        compilations that have been provided to, reviewed by or prepared
                        by or for the expert in anticipation of the expert’s testimony; and

                (B)     The expert’s current resume and bibliography;

   (g)   Any discoverable indemnity and insuring agreements;

   (h)   Any discoverable settlement agreements;

   (i)   Any discoverable witness statements;

   (j)   All medical records and bills that are reasonably related to the injuries or damages
         asserted or, in lieu thereof, an authorization permitting the disclosure of such
         records and bills;

   (k)   All medical records and bills obtained by you (responding party) by virtue of an
         authorization furnished by this (requesting) party.

   (l)   The name, address, and telephone number of any person who may be designated as
         a responsible third party.

                                       Respectfully submitted,

                                       KWOK DANIEL LTD., L.L.P.

                                        /s/ Winfield S. Williams
                                       Robert S. Kwok
                                       SBN: 00789430
                                       Winfield S. Williams
                                       SBN: 24090848
                                       9805 Katy Freeway, Suite 850
                                       Houston, Texas 77024
                                       Telephone: (713) 773-3380
                                       Facsimile: (713) 773-3960
                                       Email: wwilliams@kwoklaw.com

                                       ATTORNEYS FOR INTERVENORS/
                                       PLAINTIFFS




          INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR DISCLOSURE TO
         DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                    Page 2 of 3
  Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 49 of 110



                               CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing document was served on ALLSTATE
PROPERTY AND CASUALTY INSURANCE COMPANY, Defendant herein, by and through
its registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201,
or wherever they may be found for service along with Intervenors’/Plaintiffs’ First Amended Plea
in Intervention and Discovery to Defendant Allstate.

       Signed on July 15, 2019.


                                            /s/ Winfield S. Williams
                                            Winfield S. Williams




               INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR DISCLOSURE TO
              DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 3 of 3
      Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 50 of 110



                                           EXHIBIT 2

                                     CAUSE NO. 2018-37316

 ANTHONY DEVENPORT                                §            IN THE DISTRICT COURT OF
                                                  §
 v.                                               §                HARRIS COUNTY, TEXAS
                                                  §
 FERNANDO ZAPATA                                  §                 189th JUDICIAL DISTRICT

      INTERVENOR/PLAINTIFF JUAN BANDA’S INTERROGATORIES TO
  DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY


TO:      ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY, Defendant
         herein, by and through its registered agent for service, CT Corporation System, 1999 Bryan
         Street, Suite 900, Dallas, Texas 75201.

         COMES NOW, JUAN BANDA, Intervenor/Plaintiff in the above styled cause, and,

pursuant to Rule 197 of the Texas Rules of Civil Procedure, files the attached Interrogatories.

         The undersigned party propounds the attached Interrogatories to you under the provisions

of Rules 192, 193, and 197 of the Texas Rules of Civil Procedure. You are notified that this party

specifies that verified, sworn answers shall be served on the first business day after the expiration

of fifty (50) days from the date of service of these Interrogatories and that the Interrogatories and

your answers may be offered in evidence at the trial of this lawsuit.

         The Interrogatories which follow are to be considered as continuing, and pursuant to TEX.

R. CIV. P.193.5 you are requested to provide by way of supplemental answers hereto such

additional information as you or any other person acting on your behalf may hereafter obtain which

will augment, correct or otherwise modify your answers given to the Interrogatories below. Such

supplemental responses are to be filed and served upon this party immediately upon receipt of such

information.

         As used herein, the words defined below shall be deemed to have the following meanings:



                    INTERVENOR/PLAINTIFF JUAN BANDA’S INTERROGATORIES TO
                DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                          Page 1 of 11
Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 51 of 110



   1.    “You” or “Your” refers to Defendant, ALLSTATE PROPERTY AND
         CASUALTY INSURANCE COMPANY (hereinafter “ALLSTATE”), and all
         persons acting on behalf of Defendant in this suit including, but not limited to,
         Defendant’s attorneys, agents, officers, servants, employees, investigators, experts,
         consultants, informants, or other persons acting or purporting to act in its behalf.

   2.    “And/or” shall not be interpreted to limit or to create an election whereby the
         Defendant may choose one or more alternatives, but shall be interpreted to add to,
         continue or further the subjects expressed, and to encompass all matters therein.

   3.    “Defendant” refers to ALLSTATE, its agents, servants, employees, members,
         subsidiaries, and/or divisions.

   4.    “Communication” means any contact or act by which information is transmitted or
         conveyed between two or more persons and includes, without limitation, written
         contact, whether by letter, memoranda, telegram, telex, facsimile or other
         document, and oral contacts, whether by face-to-face meetings, telephone
         conversations, or otherwise.

   5.    “Relating” or “relates” means, in addition to its customary and usual meaning,
         discussing, referring to, pertaining to, reflecting, evidencing, showing, or recording.

   6.    “Evidencing” or “evidences” means tending to show, in any probative manner, the
         existence or nonexistence of any matter.

   7.    “Person” means natural persons, corporations, partnerships, sole proprietorships,
         unions, associations, federations, or any other kind of entity.

   8.    “Document” means any printed, typewritten, handwritten, mechanically or
         otherwise recorded matter of whatever character, kind or description including but
         without limitation, letters, purchase orders, records, complaints, manuals,
         instructions, rules, bulletins, memoranda, telegrams, notes, catalogs, brochures,
         diaries, reports, calendars, inter or intra office communications, statements,
         investigative reports, announcements, depositions, newspaper articles,
         photographs, tape recordings, motion pictures, and any carbon or photographic
         copies of any such material, if you do not have custody or control of the original.

   9.    “Petition” refers to the Plaintiff’s Original Petition, the Intervenors’ Plea in
         Intervention, and any and all amended or supplemental petitions or pleas that
         Plaintiff and/or Intervenors/Plaintiffs filed in this lawsuit.

   10.   “Plaintiff” refers to ANTHONY DEVENPORT.

   11.   “Lawsuit” refers to all of the claims, whether now asserted or asserted hereafter by
         amendment, supplement or otherwise, of any party in the above-styled and
         numbered cause.


             INTERVENOR/PLAINTIFF JUAN BANDA’S INTERROGATORIES TO
         DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                   Page 2 of 11
Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 52 of 110




   12.   The “collision,” “wreck,” “incident,” “occurrence,” and “accident” refer to the
         collision made the basis of this lawsuit, which occurred on June 3, 2017, involving
         the vehicle operated by Intervenors/Plaintiffs, and the vehicle being driven by
         FERNANDO ZAPATA.

   13.   The “policy” refers to automobile insurance policy number 516710971 with
         ALLSTATE covering Intervenors/Plaintiffs at the time of the incident made the
         basis of this suit, which occurred on June 3, 2017.

   14.   The “Uninsured/Underinsured Motorists Coverage Claim” refers to the claim made
         by or on behalf of Intervenors/Plaintiffs with ALLSTATE, as a result of the
         collision made the basis of this lawsuit, which occurred on June 3, 2017.

   15.   The “Uninsured/Underinsured Motorists claim” refers to ALLSTATE claim
         number 0460082621, and/or the claim for benefits made by or on behalf of
         Intervenors/Plaintiffs with ALLSTATE PROPERTY AND CASUALTY
         INSURANCE COMPANY, stemming from the motor vehicle collision in which
         Intervenors/Plaintiffs were involved on or about June 3, 2017.

   16.   “Policyholder” refers to Alejandro Barrientos and/or any other person or entity to
         whom the Policy was issued.

   17.   “Identify” has the following meanings:

         (a)    When used in reference to a natural person, it means to state the person’s
                full name, business affiliation, and title, and the person’s current telephone
                number, residence address, and business address.

         (b)    When used in reference to a person other than a natural person, it means to
                state its full name, form of organization, agent for service of process,
                address of its principal office, and each of its present business addresses and
                telephone numbers.

         (c)    When used in reference to a document, it means to state: (i) the type of
                document (letter, memorandum, telegram, chart, etc.); (ii) the name,
                address, business affiliation, and title of the author or signer thereof; (iii) its
                date; (iv) the name, address, business affiliation, and title of all addresses
                and recipients; (v) its present location; and (vi) the name, present address,
                business affiliation, and title of the person having present custody thereof.
         (d)    When used in reference to a communication, it means: (i) to state the
                manner in which the communication occurred (by document, by telephone
                conversation, or by meeting, etc.); (ii) if the communication was by
                document, to identify each person who sent and received the document and
                state the date on which and place to which the document was sent and
                received; (iii) if the communication was by telephone, to state the date and

             INTERVENOR/PLAINTIFF JUAN BANDA’S INTERROGATORIES TO
         DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                   Page 3 of 11
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 53 of 110



                     place of the communication, to identify each natural person who was
                     present during all or part of the communication, and to describe in detail the
                     information communicated by each natural person; (iv) if the
                     communication was by meeting, to state the date and place of the meeting,
                     to identify each natural person who attended the meeting, and to describe in
                     detail the information communicated by each natural person; and (v) if by
                     means other than those described above, to identify each person who
                     received the information communicated, to identify each natural person
                     who provided the information communicated, to state the date on which the
                     communication was sent and received, and to describe in detail the
                     information communicated.
        If any document requested to be identified was but is no longer in your possession or
control or is no longer in existence, state whether it is:
              1.     Missing or lost,
              2.     Destroyed,
              3.     Transferred voluntarily or involuntarily to others, and if so, to whom, or
              4.     Otherwise disposed of; and in each instance explain the circumstances
                     surrounding any authorization of such disposition thereof, state the
                     approximate date thereof, and describe its contents.
                                            Respectfully submitted,

                                            KWOK DANIEL LTD., L.L.P.

                                             /s/ Winfield S. Williams
                                            Robert S. Kwok
                                            SBN: 00789430
                                            Winfield S. Williams
                                            SBN: 24090848
                                            9805 Katy Freeway, Suite 850
                                            Houston, Texas 77024
                                            Telephone: (713) 773-3380
                                            Facsimile: (713) 773-3960
                                            Email: wwilliams@kwoklaw.com

                                            ATTORNEYS FOR INTERVENORS/
                                            PLAINTIFFS




                  INTERVENOR/PLAINTIFF JUAN BANDA’S INTERROGATORIES TO
              DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                        Page 4 of 11
  Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 54 of 110



                               CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing document was served on ALLSTATE
PROPERTY AND CASUALTY INSURANCE COMPANY, Defendant herein, by and through
its registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201,
or wherever they may be found for service along with Intervenors’/Plaintiffs’ First Amended Plea
in Intervention and Discovery to Defendant Allstate.

       Signed on July 22, 2019.


                                            /s/ Winfield S. Williams
                                            Winfield S. Williams




                  INTERVENOR/PLAINTIFF JUAN BANDA’S INTERROGATORIES TO
              DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                        Page 5 of 11
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 55 of 110



      INTERVENOR/PLAINTIFF JUAN BANDA’S INTERROGATORIES TO
  DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY

INTERROGATORY NO. 1:

        Please identify yourself and all persons who assisted or provided information in answering
these interrogatories by giving full names, any other names you have gone by in your lifetime, any
prior aliases, ages, addresses, employer’s names and addresses, occupations, dates of birth, social
security numbers, phone numbers, and driver's license numbers.

ANSWER:

INTERROGATORY NO. 2:

      Please give the name, date of birth, address, telephone number and position within the
company of the person designated by you as the representative of ALLSTATE in this case.

ANSWER:

INTERROGATORY NO. 3:

        Identify all consulting experts whose mental impressions or opinions have been reviewed
by a testifying expert by stating:

       a.      The experts’ names, addresses, and telephone numbers;
       b.      The facts known by the experts that relate to or form the basis of the
               experts’ mental impressions and opinions formed or made in
               connection with this case;
       c.      The experts’ mental impressions and opinions formed, or made in
               connection with the case and any methods used to derive them;
       d.      Any biases or potential biases of the witnesses; and
       e.      A description of all documents, tangible things, reports, models, or data
               compilations that have been provided to, reviewed by, or prepared by or for
               the experts

 ANSWER:

INTERROGATORY NO. 4:

       Identify by listing the names, addresses, and telephone numbers of any person who is
expected to be called to testify at trial.

ANSWER:

INTERROGATORY NO. 5:



                   INTERVENOR/PLAINTIFF JUAN BANDA’S INTERROGATORIES TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 6 of 11
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 56 of 110



       For each expert, agent, or employee of yours identified in your answers to
Intervenors’/Plaintiffs’ discovery requests, list each lawsuit in which the person has testified, been
deposed, or been disclosed as an expert, and state:

       (a)     the style, cause number, court, county, and state of the lawsuit;

       (b)     the nature of the suit;

       (c)     the current status of the suit;

       (d)     the dates of any testimony or deposition given by the expert, agent or employee;
               and

       (e)     the identity, address, and telephone number of any person having custody of a
               transcript of any testimony or deposition given by the expert, agent, or employee.

ANSWER:

INTERROGATORY NO. 6:

        Identify any documents (including records, papers, books, accounts, drawings, models,
schematics, diagrams, graphs, charts, photographs, x-rays, electronic or videotape recordings, any
non-identical copies of documents, and any other data compilations from which information can
be obtained and translated, if necessary, by the responding person into reasonably usable form)
which are or may be responsive to Intervenors’/Plaintiffs’ Request for Production or
Interrogatories, that have been destroyed, lost, or altered (i.e. changed in any manner after the
document was dated) since the occurrence in question and state when and under what
circumstances the destruction, loss, or alteration occurred.

ANSWER:

INTERROGATORY NO. 7:

       Describe in detail all conversations that you or any agent of yours has had with
Intervenors/Plaintiffs or any of Intervenors’/Plaintiffs’ agents following the automobile collision
occurring on June 3, 2017, including the dates of such conversations and the identity of all persons
present.

ANSWER:

INTERROGATORY NO. 8:

        List the insurance policies and the monetary limits of coverages, including umbrella
policies and excess coverage policies that have prior acts clauses, that could provide coverage for
the collision in question, including (1) the name and address of the company, (2) the policy
number, (3) policy limits for uninsured/underinsured motorists coverage, (4) whether there are any


                   INTERVENOR/PLAINTIFF JUAN BANDA’S INTERROGATORIES TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 7 of 11
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 57 of 110



claims pending, (5) whether costs of defense are applied against any applicable policy limits, (6)
whether there have been any reservations of rights, and (7) whether there has been a denial of
coverage.

ANSWER:

INTERROGATORY NO. 9:

        Please state the initial coverage date and total amount of premiums paid by the policyholder
for the automobile insurance policy made the subject of this suit.

ANSWER:

INTERROGATORY NO. 10:

       Identify the agent who sold the policy in question to the policyholder and state the nature
of your relationship to that agent.

ANSWER:

INTERROGATORY NO. 11:

        If you contend that any conditions precedent to the filing of this suit or making any claims
contained therein have not been met, please identify each such condition precedent and factual
basis for your contention.

ANSWER:

INTERROGATORY NO. 12:

       Do you now contend or plan to contend in the future that Intervenors’/Plaintiffs’ medical
services and/or charges in this case were not reasonable and/or necessary? If so, please state the
following:

       a.      The date and place of each and every alleged unnecessary service provided to
               Intervenors/Plaintiffs;

       b.      The date and amount of each alleged unreasonable charge as well as an explanation
               of why the charges were unreasonable;

       c.      The names, addresses, and telephone numbers of all health care providers or other
               individuals who can attest to the alleged unnecessary treatment or unreasonable
               charges; and
       d.      The date ALLSTATE first determined that said services were unreasonable and/or
               unnecessary.



                   INTERVENOR/PLAINTIFF JUAN BANDA’S INTERROGATORIES TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 8 of 11
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 58 of 110



ANSWER:

INTERROGATORY NO. 13:

        Please identify the amount that you contend you are legally obligated to pay
Intervenors/Plaintiffs pursuant to the uninsured/underinsured motorist provision of the policy,
identifying the factual basis for your contention. If you contend that Intervenors/Plaintiffs are not
entitled to any recovery pursuant to the uninsured/underinsured motorist provision contained
within the policy, please identify all facts and/or policy provisions, which support your
contentions. If you contend that you are entitled to any offsets or credits in this cause, please
identify the factual basis for such contention and identify the date, amount, and nature of any
payment supporting such contention.

 ANSWER:

INTERROGATORY NO. 14:

        Describe in detail the process used by ALLSTATE in the investigation and evaluation of
Intervenors’/Plaintiffs’ Uninsured/Underinsured Motorists claim, which is the basis of this
lawsuit; identify all persons who assisted in the investigation and/or evaluation; and describe in
detail the reasoning behind any conclusions reached in the investigation and/or evaluation,
including, but not limited to, the dollar amount of benefits which should be paid.

ANSWER:

INTERROGATORY NO. 15:

        Identify every person who participated to any degree in the investigation and adjusting of
the claims, defenses, or issues involved in this case and Intervenors’/Plaintiffs’
Uninsured/Underinsured Motorists claim; describe the involvement of each person identified; list
their qualifications; state the dates of each investigation and whether it was reduced to writing; and
describe in detail the investigation and information gathering process that they utilized to assist
ALLSTATE in their decision to deny or adjust payment of Intervenors’/Plaintiffs’
Uninsured/Underinsured Motorists claim.

ANSWER:

INTERROGATORY NO. 16:

       Identify each document or other source of information ALLSTATE used to form any
material decisions regarding Intervenors’/Plaintiffs’ Uninsured/Underinsured Motorists claim,
which is the basis of this lawsuit.

ANSWER:

INTERROGATORY NO. 17:


                   INTERVENOR/PLAINTIFF JUAN BANDA’S INTERROGATORIES TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 9 of 11
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 59 of 110




        If ALLSTATE used any computer based software or hardware systems, programs or
equipment for their evaluation of Intervenors’/Plaintiffs’ Uninsured/Underinsured Motorists
claim, which is the basis of this lawsuit, including, but not limited to forming a determination of a
dollar amount for Intervenors’/Plaintiffs’ damages (ex. “Colossus”), identify and describe such
system, program or equipment, by including the trade name, make and manufacturer of said
system, program and/or equipment; the name, address and telephone number of the person and/or
company who manufactured said system, program and/or equipment; the names, addresses and
telephone numbers of ALLSTATE’S agents, employees or representatives with knowledge of how
said system, program and/or equipment was used in the evaluation of Intervenors’/Plaintiffs’
Uninsured/Underinsured Motorists claim; and describe how said system, program and/or
equipment was used to assist in the evaluation of Intervenors’/Plaintiffs’ Uninsured/Underinsured
Motorists claim.

ANSWER:

INTERROGATORY NO. 18:

        Identify every person who provided training to any adjuster or investigator who evaluated,
adjusted and/or handled Intervenors’/Plaintiffs’ claims relating to the collision, which occurred on
June 3, 2017, whether or not such trainer was an agent, employee or representative of ALLSTATE
or an outside company, by stating that person’s name, address, telephone number and employer.
This interrogatory includes, but is not limited to any training on the use of computer-based software
or hardware systems, programs or equipment, used for the evaluation of Intervenors’/Plaintiffs’
Uninsured/Underinsured Motorists claim, which is the basis of this lawsuit.

ANSWER:

INTERROGATORY NO. 19:

       For the most recent five (5) years, please provide the following information:

       (a)     the total number of Uninsured/Underinsured Motorists claims submitted to,
               reported to and/or filed with ALLSTATE, including the original dollar amount of
               the benefits requested by the insured;

       (b)     the total number of the above-referenced Uninsured/Underinsured Motorists
               claims, which were denied;

       (c)     Of the above-referenced Uninsured/Underinsured Motorists claims which were
               resolved, state each original dollar amount of benefits requested by the claimant,
               the dollar amount of the settlement and a brief description of the reasons the
               claimant did not receive the full amount of benefits requested;

       (d)     Of the above-referenced claims for which lawsuits were instituted against
               ALLSTATE stemming from Uninsured/Underinsured Motorists claims, state the


                   INTERVENOR/PLAINTIFF JUAN BANDA’S INTERROGATORIES TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 10 of 11
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 60 of 110



               original dollar amount of benefits requested by each claimant, the dollar amount of
               each final adjudication, and a brief description of the allegations made by each
               claimant in the lawsuits;

       (e)     List the complaints against ALLSTATE submitted to the Texas Department of
               Insurance relating to their evaluation of and payment or non-payment of
               Uninsured/Underinsured Motorists benefits, include the nature of each complaint,
               the disposition of these complaints, and the time it took to process each complaint.

ANSWER:

INTERROGATORY NO. 20:

        Identify every person who has submitted any type of complaint, legal or otherwise, within
the past five (5) years, relating to any claim adjustment and/or denial of any claims submitted to
ALLSTATE, where ALLSTATE has based their adjustment and/or denial for any of the reasons
that ALLSTATE contends supports their adjustment and/or denial of Intervenors’/Plaintiffs’
Uninsured/Underinsured Motorists claim.

ANSWER:

INTERROGATORY NO. 21:

     Please state the yearly net worth of ALLSTATE PROPERTY AND CASUALTY
INSURANCE COMPANY for the most recent five (5) years.

ANSWER:

INTERROGATORY NO. 22:

        Please state whether you intend to impeach Intervenors/Plaintiffs or any of
Intervenors’/Plaintiffs’ witnesses with evidence of a criminal conviction, pursuant to TEX. R. CIV.
EVID. 609. If so, please describe such evidence by giving the name of the accused, the nature of
the crime, and the date of the conviction.

ANSWER:




                   INTERVENOR/PLAINTIFF JUAN BANDA’S INTERROGATORIES TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 11 of 11
      Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 61 of 110



                                             EXHIBIT 3

                                      CAUSE NO. 2018-37316

 ANTHONY DEVENPORT                                     §      IN THE DISTRICT COURT OF
                                                       §
 v.                                                    §           HARRIS COUNTY, TEXAS
                                                       §
 FERNANDO ZAPATA                                       §           189th JUDICIAL DISTRICT

   INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
  DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY


TO:      ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY, Defendant
         herein, by and through its registered agent for service, CT Corporation System, 1999 Bryan
         Street, Suite 900, Dallas, Texas 75201.

         COMES NOW, JUAN BANDA, Intervenor/Plaintiff in the above styled cause, and,

pursuant to Rule 196 of the Texas Rules of Civil Procedure, files the attached Requests.

         The undersigned party propounds the attached Requests to you under the provisions of

Rules 192, 193 and 196 of the Texas Rules of Civil Procedure. You are notified that this party

specifies that the responses shall be served on the first business day after the expiration of fifty

(50) days from the date of service of these Requests and that the Requests and your responses may

be offered in evidence at the trial of this lawsuit.

         The Requests which follow are to be considered as continuing, and pursuant to TEX. R.

CIV. P. 193.5 you are requested to provide by way of supplemental answers hereto such additional

information as you or any other person acting on your behalf may hereafter obtain which will

augment, correct or otherwise modify your answers given to the Requests below.

         Such supplemental responses are to be filed and served upon this party immediately upon

receipt of such information.

         As used herein, the words defined below shall be deemed to have the following meanings:



                 INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
                DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                           Page 1 of 28
Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 62 of 110



   1.    “You” or “Your” refers to Defendant, ALLSTATE PROPERTY AND
         CASUALTY INSURANCE COMPANY (hereinafter “ALLSTATE”), and all
         persons acting on behalf of Defendant in this suit including, but not limited to,
         Defendant’s attorneys, agents, officers, servants, employees, investigators, experts,
         consultants, informants, or other persons acting or purporting to act in its behalf.

   2.    “And/or” shall not be interpreted to limit or to create an election whereby the
         Defendant may choose one or more alternatives, but shall be interpreted to add to,
         continue or further the subjects expressed, and to encompass all matters therein.

   3.    “Defendant” refers to ALLSTATE, its agents, servants, employees, members,
         subsidiaries, and/or divisions.

   4.    “Communication” means any contact or act by which information is transmitted or
         conveyed between two or more persons and includes, without limitation, written
         contact, whether by letter, memoranda, telegram, telex, facsimile or other
         document, and oral contacts, whether by face-to-face meetings, telephone
         conversations, or otherwise.

   5.    “Relating” or “relates” means, in addition to its customary and usual meaning,
         discussing, referring to, pertaining to, reflecting, evidencing, showing, or recording.

   6.    “Evidencing” or “evidences” means tending to show, in any probative manner, the
         existence or nonexistence of any matter.

   7.    “Person” means natural persons, corporations, partnerships, sole proprietorships,
         unions, associations, federations, or any other kind of entity.

   8.    “Document” means any printed, typewritten, handwritten, mechanically or
         otherwise recorded matter of whatever character, kind or description including but
         without limitation, letters, purchase orders, records, complaints, manuals,
         instructions, rules, bulletins, memoranda, telegrams, notes, catalogs, brochures,
         diaries, reports, calendars, inter or intra office communications, statements,
         investigative reports, announcements, depositions, newspaper articles,
         photographs, tape recordings, motion pictures, and any carbon or photographic
         copies of any such material, if you do not have custody or control of the original.

   9.    “Petition” refers to the Plaintiff’s Original Petition, the Intervenors’ Plea in
         Intervention, and any and all amended or supplemental petitions or pleas that
         Plaintiff and/or Intervenors/Plaintiffs filed in this lawsuit.

   10.   “Plaintiff” refers to ANTHONY DEVENPORT.

   11.   “Lawsuit” refers to all of the claims, whether now asserted or asserted hereafter by
         amendment, supplement or otherwise, of any party in the above-styled and
         numbered cause.


          INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
         DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                    Page 2 of 28
Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 63 of 110




   12.   The “collision,” “wreck,” “incident,” “occurrence,” and “accident” refer to the
         collision made the basis of this lawsuit, which occurred on June 3, 2017, involving
         the vehicle operated by Intervenors/Plaintiffs, and the vehicle being driven by
         FERNANDO ZAPATA.

   13.   The “policy” refers to automobile insurance policy number 516710971 with
         ALLSTATE covering Intervenors/Plaintiffs at the time of the incident made the
         basis of this suit, which occurred on June 3, 2017.

   14.   The “Uninsured/Underinsured Motorists Coverage Claim” refers to the claim made
         by or on behalf of Intervenors/Plaintiffs with ALLSTATE, as a result of the
         collision made the basis of this lawsuit.

   15.   The “Uninsured/Underinsured Motorists claim” refers to ALLSTATE claim
         number 0460082621 , and/or the claim for benefits made by or on behalf of
         Intervenors/Plaintiffs with ALLSTATE PROPERTY AND CASUALTY
         INSURANCE COMPANY, stemming from the motor vehicle collision in which
         Intervenors/Plaintiffs were involved on or about June 3, 2017.

   16.   “Policyholder” refers to Alejandro Barrientos and/or any other person or entity to
         whom the Policy was issued.

   17.   “Identify” has the following meanings:

         (a)    When used in reference to a natural person, it means to state the person’s
                full name, business affiliation, and title, and the person’s current telephone
                number, residence address, and business address.

         (b)    When used in reference to a person other than a natural person, it means to
                state its full name, form of organization, agent for service of process,
                address of its principal office, and each of its present business addresses and
                telephone numbers.

         (c)    When used in reference to a document, it means to state: (i) the type of
                document (letter, memorandum, telegram, chart, etc.); (ii) the name,
                address, business affiliation, and title of the author or signer thereof; (iii) its
                date; (iv) the name, address, business affiliation, and title of all addresses
                and recipients; (v) its present location; and (vi) the name, present address,
                business affiliation, and title of the person having present custody thereof.
         (d)    When used in reference to a communication, it means: (i) to state the
                manner in which the communication occurred (by document, by telephone
                conversation, or by meeting, etc.); (ii) if the communication was by
                document, to identify each person who sent and received the document and
                state the date on which and place to which the document was sent and
                received; (iii) if the communication was by telephone, to state the date and

          INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
         DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                    Page 3 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 64 of 110



                     place of the communication, to identify each natural person who was
                     present during all or part of the communication, and to describe in detail the
                     information communicated by each natural person; (iv) if the
                     communication was by meeting, to state the date and place of the meeting,
                     to identify each natural person who attended the meeting, and to describe in
                     detail the information communicated by each natural person; and (v) if by
                     means other than those described above, to identify each person who
                     received the information communicated, to identify each natural person
                     who provided the information communicated, to state the date on which the
                     communication was sent and received, and to describe in detail the
                     information communicated.
        If any document requested to be identified was but is no longer in your possession or
control or is no longer in existence, state whether it is:
              1.     Missing or lost,
              2.     Destroyed,
              3.     Transferred voluntarily or involuntarily to others, and if so, to whom, or
              4.     Otherwise disposed of; and in each instance explain the circumstances
                     surrounding any authorization of such disposition thereof, state the
                     approximate date thereof, and describe its contents.
                                            Respectfully submitted,

                                            KWOK DANIEL LTD., L.L.P.

                                             /s/ Winfield S. Williams
                                            Robert S. Kwok
                                            SBN: 00789430
                                            Winfield S. Williams
                                            SBN: 24090848
                                            9805 Katy Freeway, Suite 850
                                            Houston, Texas 77024
                                            Telephone: (713) 773-3380
                                            Facsimile: (713) 773-3960
                                            Email: wwilliams@kwoklaw.com
                                            ATTORNEYS FOR INTERVENORS/
                                            PLAINTIFFS




               INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
              DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 4 of 28
  Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 65 of 110




                               CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing document was served on ALLSTATE
PROPERTY AND CASUALTY INSURANCE COMPANY, Defendant herein, by and through
its registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201,
or wherever they may be found for service along with Intervenors’/Plaintiffs’ First Amended Plea
in Intervention and Discovery to Defendant Allstate.

       Signed on July 22, 2019.


                                            /s/ Winfield S. Williams
                                            Winfield S. Williams




               INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
              DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 5 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 66 of 110



   INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
  DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY

You are requested to produce the following documents and tangible things:

REQUEST FOR PRODUCTION NO. 1:

        All documents, tangible things, reports, models, data compilations, video recordings, and
other material that have been provided to, reviewed by, or prepared by or for an expert in
anticipation of a testifying expert’s trial and deposition testimony.

RESPONSE:

REQUEST FOR PRODUCTION NO. 2:

       All documents, tangible things, reports, models, data compilations, video recordings, and
other material that have been provided to, reviewed by, or prepared by or for an expert used for
consultation whose mental impression or opinions have been reviewed by a testifying expert.

RESPONSE:

REQUEST FOR PRODUCTION NO. 3:

        All documents and tangible things that reflect the qualifications of any expert who you may
possibly call as a live or deposition witness at trial to testify, by opinion or otherwise, as to
scientific, technical, or other specialized knowledge that might assist the trier of fact to understand
the evidence or to determine a fact in issue. This includes copies of resumes or curriculum vitae;
publications lists, evidence of memberships in professional or technical societies; evidence of
teaching or research positions; or any other documents and things that relate to such experts
qualifications.

RESPONSE:

REQUEST FOR PRODUCTION NO. 4:

       All documents and tangible things that reflect any of your correspondence or other
communications related to Intervenors’/Plaintiffs’ claims against you or your defenses in this
lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 5:

        Any contracts of insurance that could possibly cover the collision, including primary,
excess, and umbrella policies, or current policies, which have prior acts clauses.



                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                          Page 6 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 67 of 110



RESPONSE:

REQUEST FOR PRODUCTION NO. 6:

        Any letters written to or by Defendants which pertain to the insurance coverage for the
collision made the basis of this suit (e.g. Reservations of Rights letters, or rejection letters, etc.).

RESPONSE:

REQUEST FOR PRODUCTION NO. 7:

        Any pleadings in any case, which pertain to the insurance coverage for the collision made
the basis of this suit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 8:

       Your latest filed federal tax return. In the alternative, copies of any documents showing
your net worth, total amount of assets and total amount of liabilities for the year in which the
incident occurred and the current year.

RESPONSE:

REQUEST FOR PRODUCTION NO. 9:

        All newspaper articles or reports in other forms of media regarding the incident made the
basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 10:

      Any learned treatises, textbooks, or other reference materials, which Defendants’ attorney
may use by way of direct examination or cross-examination of any expert witness in this cause.

RESPONSE:

REQUEST FOR PRODUCTION NO. 11:

          All documents relating to any criminal convictions of Intervenors/Plaintiffs or any agent
or former agent of the Intervenors/Plaintiffs, if you intend to use same for impeachment purposes
at trial.

RESPONSE:



                 INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
                DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                           Page 7 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 68 of 110



REQUEST FOR PRODUCTION NO. 12:

       All documents relating to any criminal convictions of any witness involved in this case, if
you intend to use same for impeachment purposes at trial.

RESPONSE:

REQUEST FOR PRODUCTION NO. 13:

       Any documents criticizing or purporting to criticize Intervenors/Plaintiffs, including but
not limited to reports or documents generated by a private person or state, local, or federal
agencies.

RESPONSE:

REQUEST FOR PRODUCTION NO. 14:

       Any surveillance reports, investigative notes, photographs or videotapes taken of
Intervenors/Plaintiffs at any time prior to trial.

RESPONSE:

REQUEST FOR PRODUCTION NO. 15:

       All documents identified in Defendant’s answers to Intervenors’/Plaintiffs’ interrogatories.

RESPONSE:

REQUEST FOR PRODUCTION NO. 16:

        All documents or tangible things relating to any issues which form the basis of the
allegations in Plaintiff’s Original Petition, Intervenors’/Plaintiffs’ Plea in Intervention, or any
subsequent pleading, not produced in response to any other request.

RESPONSE:

REQUEST FOR PRODUCTION NO. 17:

      All documents that reflect any investigations that you or any other party or potential party
has made into the facts and circumstances surrounding the incident made the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 18:

       All documents and tangible things: (i) that evidence, relate to, or form the basis of any of


                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                          Page 8 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 69 of 110



the factual or legal claims made by you or against you in this litigation, or (ii) that evidence, relate
to, or form the basis of any of your defenses or positions you are taking that are contrary to those
that Intervenors/Plaintiffs have asserted in this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 19:

        All documents and tangible things (including papers, books, accounts, drawings, graphs,
charts, photographs, electronic or videotaped recordings, data, and data compilations) that
constitute or contain matters relevant to the subject matter of this action.

RESPONSE:

REQUEST FOR PRODUCTION NO. 20:

       All documents and tangible things created by, produced by, or originating from the files or
records of Intervenors/Plaintiffs (including duplicates or copies made from the files or records of
Intervenors/Plaintiffs).

RESPONSE:

REQUEST FOR PRODUCTION NO. 21:

       All documents and tangible things created by, produced by, or originating from the files or
records of other parties or potential parties to this lawsuit (including duplicates or copies made
from the files or records of any of them), which are relevant to this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 22:

        All documents, tape recordings, or other tangible things evidencing, comprising, or relating
to any statements made by or on behalf of any of the parties or potential parties to this lawsuit or
their agents and employees.

RESPONSE:

REQUEST FOR PRODUCTION NO. 23:

       All statements of persons with knowledge of relevant facts, whether they are written,
stenographic, mechanical, electrical, or other type of recording of a witness’s oral statement, or
any substantially verbatim transcriptions of such a recording.

RESPONSE:



                 INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
                DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                           Page 9 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 70 of 110



REQUEST FOR PRODUCTION NO. 24:

       All statements of Intervenors/Plaintiffs, whether they are written, stenographic,
mechanical, electrical, or other type of recording of Intervenors’/Plaintiffs’ oral statement, or any
substantially verbatim transcriptions of such a recording.

RESPONSE:

REQUEST FOR PRODUCTION NO. 25:

       All statements of ALLSTATE, or any of its agents, employees, or representatives, whether
they are written, stenographic, mechanical, electrical, or other type of recording of their oral
statement, or any substantially verbatim transcriptions of such a recording, relating to the subject
matter of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 26:

        All statements of the other driver(s) involved in the collision with Intervenors/Plaintiffs,
which occurred on June 3, 2017, whether they are written, stenographic, mechanical, electrical, or
other type of recording of the third party’s oral statement, or any substantially verbatim
transcriptions of such a recording.

RESPONSE:

REQUEST FOR PRODUCTION NO. 27:

         All documents reflecting any oral or written contract or agreement between you and any
other person concerning this lawsuit, including your attorneys. This includes, without limitation,
any partial settlements or releases of any of your claims; any “Mary Carter” agreements; any partial
assignments of your claims to others; any subrogation agreements; any understandings regarding
allocation of jury strikes; any understandings regarding positions various parties may assert during
pretrial discovery or at trial; and any other sort of contract, agreement, or understanding that relates
directly or indirectly to this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 28:

       A copy of your corporate charter.

RESPONSE:

REQUEST FOR PRODUCTION NO. 29:



                 INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
                DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                          Page 10 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 71 of 110



       All documents that reflect              correspondence between ALLSTATE and
Intervenors/Plaintiffs, including their family members, agents, employees, representatives and
attorneys.

RESPONSE:

REQUEST FOR PRODUCTION NO. 30:

        All documents that reflect correspondence between ALLSTATE and any other party,
relating to the subject matter of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 31:

       All notes, correspondence, memoranda, or other documents exchanged between
ALLSTATE and Intervenors/Plaintiffs, including their family members, agents, employees,
representatives and attorneys.

RESPONSE:

REQUEST FOR PRODUCTION NO. 32:

       All photographs, pictures, videotapes, or other graphic images of Intervenors/Plaintiffs in
your possession.

RESPONSE:

REQUEST FOR PRODUCTION NO. 33:

        All photographs, pictures, videotapes, or other graphic images of the scene of either of the
collisions, which are the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 34:

        All photographs, pictures, videotapes, or other graphic images of the vehicles involved in
either of the collisions, which are the basis of this lawsuit, in your possession, custody or control.

RESPONSE:

REQUEST FOR PRODUCTION NO. 35:

       All correspondence, documents, bills, medical records, or communication between any of
your agents or employees including employees of your insurance company and companies or


                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 11 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 72 of 110



individuals purporting to have a subrogation interest in Intervenors’/Plaintiffs’ recovery.

RESPONSE:

REQUEST FOR PRODUCTION NO. 36:

       Any accident or incident reports pertaining to either of the collisions made the basis of the
lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 37:

        All documents you rely upon as proof or evidence that the collision made the basis of this
lawsuit, which occurred on June 3, 2017, was caused either wholly or in part by the carelessness
or negligence of Intervenors/Plaintiffs.

RESPONSE:

REQUEST FOR PRODUCTION NO. 38:

        All documents you rely upon as proof or evidence that the collision made the basis of this
lawsuit, which occurred on June 3, 2017, was caused either wholly or in part by the carelessness
or negligence of any third party.

RESPONSE:

REQUEST FOR PRODUCTION NO. 39:

        All documents you rely upon as proof or evidence that the collision made the basis of this
lawsuit was caused either wholly or in part by a sudden emergency.

RESPONSE:

REQUEST FOR PRODUCTION NO. 40:

       All documents you rely upon as proof or evidence that the collision made the basis of this
lawsuit, which occurred on June 3, 2017, was not caused either wholly or in part by
Intervenors/Plaintiffs.

RESPONSE:

REQUEST FOR PRODUCTION NO. 41:

       All documents you rely upon as proof or evidence that the collision made the basis of this
lawsuit, which occurred on June 3, 2017, was not caused either wholly or in part by any third


                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 12 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 73 of 110



parties.

RESPONSE:

REQUEST FOR PRODUCTION NO. 42:

        All documents you rely upon as proof or evidence that the damages Intervenors/Plaintiffs
seek to recover from Defendants did not result from the collision, which occurred on June 3, 2017,
which is the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 43:

       All documents you rely upon as proof or evidence that Intervenors/Plaintiffs did not incur
any damages as a result of the collision, which occurred on June 3, 2017, which is the basis of this
lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 44:

       All documents you rely upon as proof or evidence that the medical services
Intervenors/Plaintiffs received following the collision, which occurred on June 3, 2017, were not
reasonable or necessary.

RESPONSE:

REQUEST FOR PRODUCTION NO. 45:

       All documents you rely upon as proof or evidence that Intervenors/Plaintiffs did not incur
any pain, suffering, or mental anguish as a result of the collision, which occurred on June 3, 2017,
which is the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 46:

       All documents that reflect the ownership of the vehicle Intervenors/Plaintiffs were in
during the collision, which occurred on June 3, 2017, which is the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 47:

           All documents that reflect the ownership of any of the vehicles involved in the collisions


                   INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
                  DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                            Page 13 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 74 of 110



made the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 48:

       All documents that reflect any repairs made to the vehicle Intervenors/Plaintiffs were in
during the collision, which occurred on June 3, 2017, including, but not limited to any repair
estimates, photographs or videos, made following the collision made the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 49:

       All documents that reflect any repairs made to any property damaged in the collision, which
occurred on June 3, 2017, including, but not limited to any repair estimates, photographs or videos,
made following the collision, which occurred on June 3, 2017.

RESPONSE:

REQUEST FOR PRODUCTION NO. 50:

       Any and all exhibits you intend to offer at the trial of this case.

RESPONSE:

REQUEST FOR PRODUCTION NO. 51:

       All medical records you have pertaining to Intervenors/Plaintiffs.

RESPONSE:


REQUEST FOR PRODUCTION NO. 52:

       All employment records you have pertaining to Intervenors/Plaintiffs.

RESPONSE:

REQUEST FOR PRODUCTION NO. 53:

        All documents evidencing any prior claims by Intervenors/Plaintiffs, including but not
limited to the results of any ISO search.

RESPONSE:



                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 14 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 75 of 110



REQUEST FOR PRODUCTION NO. 54:

        All documents evidencing subsequent claims by Intervenors/Plaintiffs, including but not
limited to the results of any ISO search.

RESPONSE:

REQUEST FOR PRODUCTION NO. 55:

       All documents you have received, including, but not limited to any employment records,
medical records and/or billing statements, pursuant to any authorization signed by
Intervenors/Plaintiffs.

RESPONSE:

REQUEST FOR PRODUCTION NO. 56:

        All diaries, lists, logs, or notes kept by ALLSTATE or any of its agents, adjusters,
employees, or representatives regarding or related in any way to the collision, which occurred on
June 3, 2017, which is the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 57:

       All diaries, lists, logs, or notes kept by ALLSTATE or any of its agents, adjusters,
employees, or representatives regarding or related in any way to the evaluation of
Intervenors’/Plaintiffs’ Uninsured/Underinsured Motorists claim, which is the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 58:

        Any and all reports, analyses and other documents created, maintained and/or drafted prior
to the commencement of the instant suit by any and all independent adjusters, reviewers or
investigators, including, but not limited to, any cost containment consultants, physicians, medical
technicians, physician reviewers, and peer reviews, which refer or relate to Intervenors’/Plaintiffs’
Uninsured/Underinsured Motorist claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 59:

        All pre-litigation reports and documents created, sent, received and/or maintained by any
and all persons, firms, corporations, unincorporated associations and other entities with whom
ALLSTATE          has     had     any    communication      concerning     Intervenors’/Plaintiffs’


                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 15 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 76 of 110



Uninsured/Underinsured Motorist claim, which refer or pertain to the Uninsured/Underinsured
Motorist claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 60:

        All documents ever received by ALLSTATE from Intervenors/Plaintiffs and/or their
agents prior to commencement of the above-captioned cause, which refer, relate or pertain to the
automobile collision in which Intervenors/Plaintiffs were involved on June 3, 2017, and/or the
injuries sustained therein by Intervenors/Plaintiffs.

RESPONSE:

REQUEST FOR PRODUCTION NO. 61:

      All documents ever received by ALLSTATE from Intervenors/Plaintiffs and/or their
family members, agents and representatives, which refer, relate or pertain to their
Uninsured/Underinsured Motorist claim, which is the basis of this suit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 62:

       All documents ever received by ALLSTATE from Intervenors/Plaintiffs and/or their
family members, agents and representatives which refer, relate or pertain to the collision in which
they were involved on June 3, 2017.

RESPONSE:

REQUEST FOR PRODUCTION NO. 63:

        A complete copy of the ALLSTATE Policy of Insurance Number 516710971 together with
the entire file thereon of the agent who sold the policy to the policyholder.

RESPONSE:

REQUEST FOR PRODUCTION NO. 64:

       All documents or tangible items, including computer images, programs or “screen shots”,
evidencing the date and amount of any reserves set with regard to any claim or potential claims of
Intervenors/Plaintiffs, including any adjustments thereto.

RESPONSE:

REQUEST FOR PRODUCTION NO. 65:


                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 16 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 77 of 110




       All documents, photographs, videos, images, or other tangible things relating to any
insurance claims submitted by Intervenors/Plaintiffs prior to the collision made the basis of this
lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 66:

        All documents, photographs, videos, images, or other tangible things relating to any
insurance claims submitted by Intervenors/Plaintiffs subsequent to the collision made the basis of
this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 67:

       All documents reviewed by any claims review board or committee relating to any insurance
claim submitted by Intervenors/Plaintiffs.

RESPONSE:

REQUEST FOR PRODUCTION NO. 68:

       All documents relating to any decision by any claims review board or committee or signed
by the members of any claims review board or committee reflecting a decision to set reserves,
deny coverage or evaluate any insurance claim submitted by Intervenors/Plaintiffs.

RESPONSE:

REQUEST FOR PRODUCTION NO. 69:

      All documents reviewed by any claims review board or committee relating to the
Uninsured/Underinsured Motorists claim, which is the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 70:

       All documents relating to any decision by any claims review board or committee or signed
by the members of any claims review board or committee reflecting a decision to set reserves,
deny coverage or evaluate the Uninsured/Underinsured Motorists claim, which is the basis of this
lawsuit.

RESPONSE:



                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 17 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 78 of 110



REQUEST FOR PRODUCTION NO. 71:

       Copies of all medical reports used to evaluate Intervenors’/Plaintiffs’
Uninsured/Underinsured Motorists claim including interviews with any health care professionals
concerning Intervenors’/Plaintiffs’ claims.

RESPONSE:

REQUEST FOR PRODUCTION NO. 72:

        Copies of all checks and/or drafts paid to or on behalf of Intervenors/Plaintiffs relating
either of the collisions made the basis of this suit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 73:

       Copies of all checks and/or drafts paid to or on behalf of Intervenors/Plaintiffs relating to
the Uninsured/Underinsured Motorists claim, which is the basis of this suit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 74:

        All records of any and all telephone conversation discussing Intervenors/Plaintiffs relating
to the collision in which they were involved on June 3, 2017.

 RESPONSE:

REQUEST FOR PRODUCTION NO. 75:

        All records of any and all telephone conversations discussing Intervenors/Plaintiffs relating
to the Uninsured/Underinsured Motorists claim which is the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 76:

       All records of any and all telephone conversation discussing Intervenors/Plaintiffs.

RESPONSE:

REQUEST FOR PRODUCTION NO. 77:

       Copies of any personal notes, documents, or memoranda relating to Intervenors/Plaintiffs.



                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 18 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 79 of 110



RESPONSE:

REQUEST FOR PRODUCTION NO. 78:

         All documents showing premiums paid for the ALLSTATE Policy, which is the basis of
this suit, Policy number 516710971.

RESPONSE:

REQUEST FOR PRODUCTION NO. 79:

        Any insurance agreement, indemnity agreement, or other document by which any person
or entity may be liable to satisfy all or part of any judgment that may be rendered against you in
this cause.

RESPONSE:

REQUEST FOR PRODUCTION NO. 80:

       A copy of all insuring agreements relating to Intervenors/Plaintiffs in your possession,
custody or control.

RESPONSE:

REQUEST FOR PRODUCTION NO. 81:

       A complete copy of any automobile insurance policy in effect on June 3, 2017, covering
Intervenors/Plaintiffs and/or the vehicle in which they were driving at the time of the collision.

RESPONSE:

REQUEST FOR PRODUCTION NO. 82:

       ALLSTATE’S entire “underwriting” file on Intervenors’/Plaintiffs’ automobile policy.

RESPONSE:

REQUEST FOR PRODUCTION NO. 83:

        Any and all of ALLSTATE’s claims files relating to Intervenors/Plaintiffs, including, but
not limited to, all documents relating to any claims for benefits, including, but not limited to any
claims for property damage, medical payments, personal injury protection, loss of income, and/or
uninsured/underinsured motorists claims.

RESPONSE:



                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 19 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 80 of 110



REQUEST FOR PRODUCTION NO. 84:

       All reports, memoranda, or other documents related to your decision to deny or adjust
Intervenors’/Plaintiffs’ claims for benefits stemming to the June 3, 2017 loss, and any other claims
Intervenors/Plaintiffs have made, including, but not limited to any evaluation sheets, notes, or
forms used to evaluate any element of Intervenors’/Plaintiffs’ claims, comments from any adjuster,
reviewer or analyst reviewing the handling of the claims, correspondence, and printouts of any
notes or comments created or kept electronically, including those generated or kept on any
computers or servers “in the cloud”.

RESPONSE:

REQUEST FOR PRODUCTION NO. 85:

       All correspondence between             ALLSTATE        and    Intervenors/Plaintiffs and/or
Intervenors’/Plaintiffs’ representatives      concerning      any    claims for benefits by
Intervenors/Plaintiffs.

RESPONSE:

REQUEST FOR PRODUCTION NO. 86:

       All liability work-ups or reports relating to any claims by Intervenors/Plaintiffs.

RESPONSE:

REQUEST FOR PRODUCTION NO. 87:

       All documents relating to any initial determination, temporary determination, tentative
determination, or final determination, as to whether or not any claims made by
Intervenors/Plaintiffs were payable or not payable.

RESPONSE:

REQUEST FOR PRODUCTION NO. 88:

        All documents setting forth any opinion of your counsel regarding the interpretation and
application of any exclusion, limitation, or other policy provision to Intervenors’/Plaintiffs’ claims
relating to the June 3, 2017 collision, to the extent that ALLSTATE relied on any such document
in making its decisions in denying or adjusting Intervenors’/Plaintiffs’ Uninsured/Underinsured
Motorists claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 89:



                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 20 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 81 of 110



       All documents depicting ALLSTATE’s organizational structure.

RESPONSE:

REQUEST FOR PRODUCTION NO. 90:

       All complaint lists, complaint journals, or similar documents for the most recent five (5)
year period. This request seeks any list kept in the form required by the Texas Department of
Insurance pursuant to 28 TEX. ADMIN. CODE §21.203(6), and any similar documents.

RESPONSE:

REQUEST FOR PRODUCTION NO. 91:

        ALLSTATE’s claims denied journals and any similar documents for the most recent five
(5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 92:

       All claims and underwriting files for each claim ALLSTATE has denied in the past five
(5) years, for any reason that you contend supports ALLSTATE’s denial, rejection or any non-
payment of Intervenors’/Plaintiffs’ Uninsured/Underinsured Motorists claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 93:

       All demand or complaint letters ALLSTATE has received from ALLSTATE’S
policyholders, for the most recent five (5) years, after you denied their claims for benefits, for any
reason that you contend supports your denial or adjusting of Intervenors’/Plaintiffs’
Uninsured/Underinsured Motorists claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 94:

        Copies of all petitions and complaints filed in any lawsuits in the past five (5) years to
which ALLSTATE is or has been a party, in any capacity, relating to disputes involving allegations
of “bad faith,” deceptive trade practices, unconscionable actions, unfair practices in the business
of insurance, violations of Chapters 541 and/or 542 of the TEXAS INSURANCE CODE, breach of the
duty of good faith and fair dealing, any violation of any statute, rule, or regulation regulating the
business of insurance, or any similar allegations.

RESPONSE:


                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 21 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 82 of 110




REQUEST FOR PRODUCTION NO. 95:

        Copies of any judgments that have been rendered in any lawsuits in the past five (5) years
to which ALLSTATE is or has been a party, in any capacity relating to disputes involving
allegations of “bad faith,” deceptive trade practices, unconscionable actions, unfair practices in the
business of insurance, violations of Chapters 541 and/or 542 of the TEXAS INSURANCE CODE,
breach of the duty of good faith and fair dealing, any violation of any statute, rule, or regulation
regulating the business of insurance, or any similar allegations.

RESPONSE:

REQUEST FOR PRODUCTION NO. 96:

         Copies of any settlement agreements ALLSTATE has entered into in the past five (5) years
relating to disputes involving allegations of “bad faith,” deceptive trade practices, unconscionable
actions, unfair practices in the business of insurance, violations of Chapters 541 and/or 542 of the
TEXAS INSURANCE CODE, breach of the duty of good faith and fair dealing, any violation of any
statute, rule, or regulation regulating the business of insurance, or any similar allegations.

RESPONSE:

REQUEST FOR PRODUCTION NO. 97:

       ALLSTATE’s most recent annual statement filed with the Texas Department of Insurance.

RESPONSE:

REQUEST FOR PRODUCTION NO. 98:

       Any and all policies of insurance Intervenors/Plaintiffs have with ALLSTATE.

RESPONSE:

REQUEST FOR PRODUCTION NO. 99:

      All documents reflecting premiums paid by the policy holder for ALLSTATE Policy
number 516710971.

RESPONSE:

REQUEST FOR PRODUCTION NO. 100:

       All documents reflecting premiums paid by the policyholder for any and all policies of
insurance with ALLSTATE.



                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 22 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 83 of 110



RESPONSE:

REQUEST FOR PRODUCTION NO. 101:

        All documents reflecting any company guidelines or policies that serve as criteria for
evaluating whether claims are covered or excluded by any policy provisions, which you contend
apply to Intervenors’/Plaintiffs’ Uninsured/Underinsured Motorists claim, which is the basis of
this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 102:

       All manuals, training materials, and similar documents, and all audio and video recordings,
used in training, overseeing, or supervising ALLSTATE’S claims handling personnel and agents
employed in selling automobile policies.

RESPONSE:

REQUEST FOR PRODUCTION NO. 103:

        Copies of all advertisements used or approved for use in Texas in the past five (5) years
relating to automobile insurance.

RESPONSE:

REQUEST FOR PRODUCTION NO. 104:

       All employment agreements between ALLSTATE and any adjuster assigned to
Intervenors’/Plaintiffs’ Uninsured/Underinsured Motorist claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 105:

        Any and all settlement agreements or similar documents reflecting any agreements, deals,
or understandings between ALLSTATE and any other person or entity with respect to this case
and/or the Uninsured/Underinsured Motorists claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 106:

        All documents, including correspondence, memorandums, telephone messages, file
entries, and/or recordings which evidence any communications between ALLSTATE’S agents,
employees, representatives and/or adjusters, with any agents, employees, representatives and/or


                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 23 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 84 of 110



adjusters of the liability insurance carrier for any of the other drivers or vehicles involved in either
collision, which are the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 107:

        All documents, including correspondence, memorandums, telephone messages, file entries
and/or recordings, which evidence any communications between ALLSTATE’S agents,
employees, representatives, and/or adjusters, and any other parties involved in either of the
collisions, which are the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 108:

        All documents, including correspondence, memorandums, telephone messages, file
entries, photographs and/or audio and video recordings exchanged between ALLSTATE’S agents,
employees, representatives and/or adjusters, and any agents, employees, representatives and/or
adjusters of the liability insurance carrier for any of the other drivers or vehicles involved in either
of the collisions, which are the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 109:

        All documents, including correspondence, memorandums, telephone messages, file
entries, photographs, and/or audio and video recordings exchanged between ALLSTATE’S
agents, employees, representatives and/or adjusters, and any other parties involved in either of the
collisions, which are the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 110:

       All documents evidencing any claim or suit in which any retained testifying expert in this
cause has previously been hired, retained or otherwise compensated by ALLSTATE.

RESPONSE:

REQUEST FOR PRODUCTION NO. 111:

        A copy of each deposition in which a testifying expert, retained by ALLSTATE in this
cause, has previously testified on behalf of ALLSTATE.

RESPONSE:


                 INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
                DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                          Page 24 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 85 of 110




REQUEST FOR PRODUCTION NO. 112:

        Copies of all “Form A” documents relating to ALLSTATE filed with the Texas Department
of Insurance for the most recent five (5) years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 113:

       All documents reflecting any investigations, reviews, and/or remedial or disciplinary
actions within the past five (5) years, involving any of ALLSTATE’S agents, employees,
representatives, and/or adjusters, who evaluated, adjusted or handled any part of
Intervenors’/Plaintiffs’ Uninsured/Underinsured Motorists claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 114:

       All documents reflecting any internal or external audit or investigation regarding the
handling, evaluation, review, adjusting or reserving of Intervenors’/Plaintiffs’
Uninsured/Underinsured Motorists claim, which is the basis of this suit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 115:

        All documents (ex. “consultations”) received or generated regarding any aspect or element
of any claims made by Intervenors/Plaintiffs arising from the motor vehicle collision, in which she
was involved on June 3, 2017, including any and all documents generated by the use of any
computer assisted hardware or software programs used to assist in assessing damages in personal
injury claims, including, but not limited to “Colossus” or any other programs.

RESPONSE:

REQUEST FOR PRODUCTION NO. 116:

         All handwritten notes regarding any claims stemming from the collision which is the basis
of this lawsuit, generated or kept by any of ALLSTATE’S employees, agents, representatives or
adjusters handling Intervenors’/Plaintiffs’ Uninsured/Underinsured Motorists claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 117:




                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 25 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 86 of 110



       ALLSTATE’S claim manual(s) applicable to each and every claim made by
Intervenors/Plaintiffs concerning the motor vehicle collision, in which she was involved on June
3, 2017.

RESPONSE:

REQUEST FOR PRODUCTION NO. 118:

        All operations and/or training manuals used with the version of any computer hardware or
software programs used by ALLSTATE to assist in the evaluation and adjusting of
Intervenors’/Plaintiffs’ Uninsured/Underinsured Motorists claim, including any operating
instructions, workbooks, worksheets, or similar or related materials used to train employees of
ALLSTATE in the use of said programs, or used to maintain, operate and use said programs,
including any worksheets, pick lists, questionnaires, input documents, data requests or similar or
related materials used to obtain a “consultation” from said program for the purpose of evaluating
personal injury claims.

RESPONSE:

REQUEST FOR PRODUCTION NO. 119:

        Any and all documents reflecting policies and procedures to be used by ALLSTATE’S
agents, employees, adjusters, and claims handling personnel, regarding the use or operation of any
computer hardware or software programs (ex. “Colossus”) used to assist in the evaluation of auto
and/or injury claims, including, but not limited to any documents which illustrate the extent (if
any) that compensation or bonuses paid to ALLSTATE’S agents, employees, adjusters and
personnel is tied to or contingent upon the use of any programs or the settlement of claims within
the ranges established by or from the programs (ex. “consultations”).

RESPONSE:

REQUEST FOR PRODUCTION NO. 120:

        Any contracts, licensing agreements, or similar or related documents allowing ALLSTATE
to acquire or use any computer hardware or software programs used to assist in the evaluation of
injury and/or accident claims.

RESPONSE:

REQUEST FOR PRODUCTION NO. 121:

       All documents, printouts or records reflecting the average payments and/or costs of
ALLSTATE’s accident or injury settlements on a monthly and/or annual basis for the past five (5)
years.

RESPONSE:


                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 26 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 87 of 110




REQUEST FOR PRODUCTION NO. 122:

       The personnel file of the agents, employees and adjuster(s) who handled
Intervenors’/Plaintiffs’ Uninsured/Underinsured Motorists claim which is the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 123:

        Any and all documents reflecting performance evaluations of the agents, employees and
adjuster(s) who handled Intervenors’/Plaintiffs’ Uninsured/Underinsured Motorists claim which is
the basis of this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 124:

         Any and all documents or printouts listing the agents, employees and adjuster(s) who
handled Intervenors’/Plaintiffs’ Uninsured/Underinsured Motorists claim which is the basis of this
lawsuit, for the past five (5) years, with specific reference to the number of auto claims adjusted
or settled and the dollar amounts for which each claim settled.

RESPONSE:

REQUEST FOR PRODUCTION NO. 125:

       Any and all licenses and/or certificates issued to the agents, employees and adjuster(s) who
handled Intervenors’/Plaintiffs’ Uninsured/Underinsured Motorists claim which is the basis of this
lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 126:

        All documents, including, but not limited to any “Training Certificates” referencing the
qualifications of the agents, employees and adjuster(s) who handled Intervenors’/Plaintiffs’
Uninsured/Underinsured Motorists claim which is the basis of this lawsuit, relating to the use or
operation of any computer hardware or software programs used to assist in the evaluation of auto
and/or injury claims.

RESPONSE:

REQUEST FOR PRODUCTION NO. 127:




                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 27 of 28
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 88 of 110



        Any and all medical records; income records; photographs; films; CD’s; medical images;
video recordings; surveillance recordings and photographs; medical, CIB or other claims service
history; relating to Intervenors’/Plaintiffs’ Uninsured/Underinsured motorists claim stemming
from the motor vehicle collision in which they were involved on June 3, 2017.

RESPONSE:




               INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR PRODUCTION TO
              DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                        Page 28 of 28
      Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 89 of 110



                                           EXHIBIT 4

                                     CAUSE NO. 2018-37316

 ANTHONY DEVENPORT                                §           IN THE DISTRICT COURT OF
                                                  §
 v.                                               §                 HARRIS COUNTY, TEXAS
                                                  §
 FERNANDO ZAPATA                                  §                 189th JUDICIAL DISTRICT

   INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR ADMISSIONS TO
  DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY


TO:      ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY, Defendant
         herein, by and through its registered agent for service, CT Corporation System, 1999 Bryan
         Street, Suite 900, Dallas, Texas 75201.

         COMES NOW, JUAN BANDA, Intervenor/Plaintiff herein, and files this Request for

Admissions upon ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY,

Defendant herein and requests the following:

         The Request for Admissions that follow are propounded for you to answer pursuant to Rule

192 and 198 of the Texas Rules of Civil Procedure. The Requests for Admissions are deemed

admitted without the necessity of a Court order unless, within fifty (50) days after service of the

Requests for Admissions, you serve on the undersigned attorney a written answer or appropriate

objection addressed to the matter signed by you or your attorney.

         Pursuant to Rule 193.5 of the Texas Rules of Civil Procedure, you are under an affirmative

duty to supplement your responses to all discovery requests with information that you may acquire

after filing your written responses, if such information makes it known to you that your previous

response was incorrect or incomplete when made, or, if the answer, though correct and complete

when made, is no longer true and complete and circumstances are such that failure to supplement

would be in substance a knowing concealment. You are hereby requested to supplement any of



                 INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR ADMISSIONS TO
                DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                          Page 1 of 12
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 90 of 110



your written responses to these discovery requests, and in the absence of any written objection to

the request, it will be presumed that you have agreed to do so.

            As used herein, the following terms shall have the meaning indicated below:

       1.       “You” or “Your” refers to Defendant, ALLSTATE PROPERTY AND
                CASUALTY INSURANCE COMPANY (hereinafter “ALLSTATE”), and all
                persons acting on behalf of Defendant in this suit including, but not limited to,
                Defendant’s attorneys, agents, officers, servants, employees, investigators, experts,
                consultants, informants, or other persons acting or purporting to act in its behalf.

       2.       “And/or” shall not be interpreted to limit or to create an election whereby the
                Defendant may choose one or more alternatives, but shall be interpreted to add to,
                continue or further the subjects expressed, and to encompass all matters therein.

       3.       “Defendant” refers to ALLSTATE PROPERTY AND CASUALTY INSURANCE
                COMPANY, its agents, servants, employees, members, subsidiaries, and/or
                divisions.

       4.       “Communication” means any contact or act by which information is transmitted or
                conveyed between two or more persons and includes, without limitation, written
                contact, whether by letter, memoranda, telegram, telex, facsimile or other
                document, and oral contacts, whether by face-to-face meetings, telephone
                conversations, or otherwise.

       5.       “Relating” or “relates” means, in addition to its customary and usual meaning,
                discussing, referring to, pertaining to, reflecting, evidencing, showing, or recording.

       6.       “Evidencing” or “evidences” means tending to show, in any probative manner, the
                existence or nonexistence of any matter.

       7.       “Person” means natural persons, corporations, partnerships, sole proprietorships,
                unions, associations, federations, or any other kind of entity.

       8.       “Document” means any printed, typewritten, handwritten, me mechanically or
                otherwise recorded matter of whatever character, kind or description including but
                without limitation, letters, purchase orders, records, complaints, manuals,
                instructions, rules, bulletins, memoranda, telegrams, notes, catalogs, brochures,
                diaries, reports, calendars, inter or intra office communications, statements,
                investigative reports, announcements, depositions, newspaper articles,
                photographs, tape recordings, motion pictures, and any carbon or photographic
                copies of any such material, if you do not have custody or control of the original.




                 INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR ADMISSIONS TO
                DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                          Page 2 of 12
Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 91 of 110



   9.    “Petition” refers to the Plaintiff’s Original Petition, the Intervenors’ Plea in
         Intervention, and any and all amended or supplemental petitions or pleas that
         Plaintiff and/or Intervenors/Plaintiffs filed in this lawsuit.

   10.   “Plaintiff” refers to ANTHONY DEVENPORT.

   11.   “Lawsuit” refers to all of the claims, whether now asserted or asserted hereafter by
         amendment, supplement or otherwise, of any party in the above-styled and
         numbered cause.

   12.   The “collision,” “wreck,” “incident,” “occurrence,” and “accident” refer to the
         collision made the basis of this lawsuit, which occurred on June 3, 2017, involving,
         the vehicle operated by Intervenors/Plaintiffs, and the vehicle being driven by
         FERNANDO ZAPATA.

   13.   The “policy” refers to the automobile insurance policy, believed to be numbered
         516710971 with ALLSTATE covering Intervenors/Plaintiffs at the time of the
         incident made the basis of this suit, which occurred on June 3, 2017.

   14.   The “Uninsured/Underinsured Motorists Coverage Claim” refers to the claim made
         by or on behalf of Intervenors/Plaintiffs with ALLSTATE, as a result of the
         collision made the basis of this lawsuit, which occurred on June 3, 2017.

   15.   The “Uninsured/Underinsured Motorists claim” refers to ALLSTATE claim
         number 0460082621, and/or the claim for benefits made by or on behalf of
         Intervenors/Plaintiffs with ALLSTATE PROPERTY AND CASUALTY
         INSURANCE COMPANY, stemming from the motor vehicle collision in which
         Intervenors/Plaintiffs were involved on or about June 3, 2017.

   16.   “Policyholder” refers to Alejandro Barrientos and/or any other person or entity to
         whom the Policy was issued.

   17.   “Identify” has the following meanings:

         (a)    When used in reference to a natural person, it means to state the person’s
                full name, business affiliation, and title, and the person’s current telephone
                number, residence address, and business address.
         (b)    When used in reference to a person other than a natural person, it means to
                state its full name, form of organization, agent for service of process,
                address of its principal office, and each of its present business addresses and
                telephone numbers.
         (c)    When used in reference to a document, it means to state: (i) the type of
                document (letter, memorandum, telegram, chart, etc.); (ii) the name,
                address, business affiliation, and title of the author or signer thereof; (iii) its
                date; (iv) the name, address, business affiliation, and title of all addresses


          INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR ADMISSIONS TO
         DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                   Page 3 of 12
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 92 of 110



                     and recipients; (v) its present location; and (vi) the name, present address,
                     business affiliation, and title of the person having present custody thereof.

              (d)    When used in reference to a communication, it means: (i) to state the
                     manner in which the communication occurred (by document, by telephone
                     conversation, or by meeting, etc.); (ii) if the communication was by
                     document, to identify each person who sent and received the document and
                     state the date on which and place to which the document was sent and
                     received; (iii) if the communication was by telephone, to state the date and
                     place of the communication, to identify each natural person who was
                     present during all or part of the communication, and to describe in detail the
                     information communicated by each natural person; (iv) if the
                     communication was by meeting, to state the date and place of the meeting,
                     to identify each natural person who attended the meeting, and to describe in
                     detail the information communicated by each natural person; and (v) if by
                     means other than those described above, to identify each person who
                     received the information communicated, to identify each natural person
                     who provided the information communicated, to state the date on which the
                     communication was sent and received, and to describe in detail the
                     information communicated.
        If any document requested to be identified was but is no longer in your possession or
control or is no longer in existence, state whether it is:
              1.     Missing or lost,
              2.     Destroyed,
              3.     Transferred voluntarily or involuntarily to others, and if so, to whom, or
              4.     Otherwise disposed of; and in each instance explain the circumstances
                     surrounding any authorization of such disposition thereof, state the
                     approximate date thereof, and describe its contents.

                                            Respectfully submitted,
                                            KWOK DANIEL LTD., L.L.P.

                                             /s/ Winfield S. Williams
                                            Robert S. Kwok
                                            SBN: 00789430
                                            Winfield S. Williams
                                            SBN: 24090848
                                            9805 Katy Freeway, Suite 850
                                            Houston, Texas 77024
                                            Telephone: (713) 773-3380
                                            Facsimile: (713) 773-3960
                                            Email: wwilliams@kwoklaw.com
                                            ATTORNEYS FOR INTERVENORS/
                                            PLAINTIFFS



               INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR ADMISSIONS TO
              DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                        Page 4 of 12
  Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 93 of 110




                               CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing document was served on ALLSTATE
PROPERTY AND CASUALTY INSURANCE COMPANY, Defendant herein, by and through
its registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201,
or wherever they may be found for service along with Intervenors’/Plaintiffs’ First Amended Plea
in Intervention and Discovery to Defendant Allstate.

       Signed on July 22, 2019.

                                            /s/ Winfield S. Williams
                                            Winfield S. Williams




               INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR ADMISSIONS TO
              DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                        Page 5 of 12
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 94 of 110



  INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR ADMISSIONS TO
 DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY

REQUEST FOR ADMISSION NO. 1:

        Admit that you have been sued in the proper capacity.

 RESPONSE:

REQUEST FOR ADMISSION NO. 2:

        Admit that you are a proper party to this lawsuit.

 RESPONSE:

REQUEST FOR ADMISSION NO. 3:

         Admit that JUAN BANDA was operating a vehicle involved in the collision made the basis
of this lawsuit on June 3, 2017.

 RESPONSE:

REQUEST FOR ADMISSION NO. 4:

        Admit that Intervenors/Plaintiffs were involved in a motor vehicle collision on June 3,
2017.

 RESPONSE:

REQUEST FOR ADMISSION NO. 5:

        Admit that FERNANDO ZAPATA proximately caused the collision.

 RESPONSE:

REQUEST FOR ADMISSION NO. 6:

        Admit that FERNANDO ZAPATA received a citation as a result of the collision.

 RESPONSE:

REQUEST FOR ADMISSION NO. 7:

        Admit that JUAN BANDA did nothing to proximately cause the collision.

 RESPONSE:


                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR ADMISSIONS TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 6 of 12
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 95 of 110



REQUEST FOR ADMISSION NO. 8:

        Admit that Intervenors/Plaintiffs have incurred medical expenses for treatment of the
injuries they sustained as a result of the collision.

RESPONSE:

REQUEST FOR ADMISSION NO. 9:

       Admit that ALLSTATE is liable to Intervenors/Plaintiffs for incurred medical expenses
which resulted from the collision.

RESPONSE:

REQUEST FOR ADMISSION NO. 10:

       Admit that the front of FERNANDO ZAPATA’S vehicle collided with the rear of
Intervenors’/Plaintiffs’ vehicle.

 RESPONSE:

REQUEST FOR ADMISSION NO. 11:

       Admit that FERNANDO ZAPATA is at fault for the collision.

 RESPONSE:

REQUEST FOR ADMISSION NO. 12:

        Admit that ALLSTATE is liable to Intervenors/Plaintiffs for future medical expenses
resulting from the collision.

 RESPONSE:

REQUEST FOR ADMISSION NO. 13:

        Admit that Intervenors/Plaintiffs have incurred property damage to their vehicle as a result
of the collision.

RESPONSE:

REQUEST FOR ADMISSION NO. 14:

       Admit that ALLSTATE is contractually obligated to pay Intervenors/Plaintiffs for damages
for which they sustained as a result of the collision of June 3, 2017.



                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR ADMISSIONS TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 7 of 12
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 96 of 110



RESPONSE:

REQUEST FOR ADMISSION NO. 15:

       Admit that all medical treatment received by Intervenors/Plaintiffs from June 3, 2017, to
date has been reasonable.

 RESPONSE:

REQUEST FOR ADMISSION NO. 16:

       Admit that all medical treatment received by Intervenors/Plaintiffs from June 3, 2017, to
date has been necessary.

 RESPONSE:

REQUEST FOR ADMISSION NO. 17:

       Admit that all medical treatment received by Intervenors/Plaintiffs from June 3, 2017, to
date has been as a result of the collision.

RESPONSE:

REQUEST FOR ADMISSION NO. 18:

       Admit that the condition of the road surface did not contribute to the cause of the collision.

RESPONSE:

REQUEST FOR ADMISSION NO. 19:

       Admit that the lighting conditions did not contribute to the cause of the collision.

RESPONSE:

REQUEST FOR ADMISSION NO. 20:

       Admit that a sudden emergency did not contribute to the cause of the collision.

RESPONSE:

REQUEST FOR ADMISSION NO. 21:

       Admit that you do not contend the collision was unavoidable.

RESPONSE:


               INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR ADMISSIONS TO
              DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                        Page 8 of 12
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 97 of 110




REQUEST FOR ADMISSION NO. 22:

        Admit that no defect in the vehicles involved in the collision contributed to the cause of
the collision.

RESPONSE:

REQUEST FOR ADMISSION NO. 23:

       Admit that FERNANDO ZAPATA’S negligence caused the collision.

RESPONSE:

REQUEST FOR ADMISSION NO. 24:

       Admit that FERNANDO ZAPATA was the sole cause of the collision.

RESPONSE:

REQUEST FOR ADMISSION NO. 25:

       Admit that the collision proximately caused damages to Intervenors/Plaintiffs.

REQUEST FOR ADMISSION NO. 26:

       Admit that Intervenors/Plaintiffs have been damaged by the collision in an amount in
excess of $60,000.00.

RESPONSE:

REQUEST FOR ADMISSION NO. 27:

       Admit that all conditions precedent to Intervenor/Plaintiffs bringing this lawsuit have
occurred.

RESPONSE:

REQUEST FOR ADMISSION NO. 28:

        Admit that on June 3, 2017, Intervenors/Plaintiffs were insured by an automobile insurance
policy issued by ALLSTATE.

RESPONSE:

REQUEST FOR ADMISSION NO. 29:


                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR ADMISSIONS TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 9 of 12
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 98 of 110




      Admit that on June 3, 2017, ALEJANDRO BARRIENTOS’ insurance policy number
516710971 with ALLSTATE, provided uninsured/underinsured motorist coverage.

RESPONSE:

REQUEST FOR ADMISSION NO. 30:

       Admit that on June 3, 2017, the vehicle operated by Intervenors/Plaintiffs was a “covered
auto” as defined by ALLSTATE policy number 516710971.

RESPONSE:

REQUEST FOR ADMISSION NO. 31:

     Admit that on June 3, 2017, JUAN BANDA was a “covered person” as defined by
ALLSTATE policy number 516710971.

RESPONSE:

REQUEST FOR ADMISSION NO. 32:

     Admit that on June 3, 2017, MARIA BANDA was a “covered person” as defined by
ALLSTATE policy number 516710971.

RESPONSE:


REQUEST FOR ADMISSION NO. 33:

       Admit Intervenors/Plaintiffs suffered “bodily injury” as a result of the collision, which
occurred on June 3, 2017, as defined by ALLSTATE policy number 516710971.

RESPONSE:

REQUEST FOR ADMISSION NO. 34:

       Admit that FERNANDO ZAPATA was operating an underinsured motor vehicle, as
defined in ALLSTATE policy number 516710971, at the time of the collision.

RESPONSE:

REQUEST FOR ADMISSION NO. 35:

      Admit that Intervenors/Plaintiffs are entitled to uninsured/underinsured motorist benefits
from ALLSTATE as a result of the collision made the basis of this suit.


               INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR ADMISSIONS TO
              DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                        Page 10 of 12
   Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 99 of 110




RESPONSE:

REQUEST FOR ADMISSION NO. 36:

        Admit that Intervenors/Plaintiffs promptly notified ALLSTATE after the collision made
the basis of this suit.

RESPONSE:

REQUEST FOR ADMISSION NO. 37:

        Admit that Intervenors/Plaintiffs have performed all duties required under the policy for
the recovery of uninsured/underinsured motorist benefits.

RESPONSE:

REQUEST FOR ADMISSION NO. 38:

       Admit that prior to July 15, 2017, ALLSTATE was aware that Intervenors/Plaintiffs
suffered injuries as a result of the collision.

RESPONSE:

REQUEST FOR ADMISSION NO. 39:

       Admit that ALLSTATE had a duty to Intervenors/Plaintiffs to accurately represent all
material facts relating to the auto insurance coverage relating to the collision made the basis of this
suit.

RESPONSE:

REQUEST FOR ADMISSION NO. 40:

       Admit that ALLSTATE had a duty to Intervenors/Plaintiffs to provide them with a
reasonable explanation of the basis in the policy, in relation to the facts or applicable law, the
reasons for their denial of their Uninsured/Underinsured Motorists claim.

RESPONSE:

REQUEST FOR ADMISSION NO. 41:

       Admit that ALLSTATE had a duty to Intervenors/Plaintiffs to affirm or deny coverage of
their Uninsured/Underinsured Motorists claim within a reasonable period of time.

RESPONSE:


                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR ADMISSIONS TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 11 of 12
  Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 100 of 110




REQUEST FOR ADMISSION NO. 42:

        Admit that ALLSTATE had a duty to Intervenors/Plaintiffs to effectuate a prompt, fair and
equitable settlement of their Uninsured/Underinsured Motorists claim, without regard to whether
other coverage was available, or third parties were responsible for the damages they sustained.

RESPONSE:

REQUEST FOR ADMISSION NO. 43:

        Admit that ALLSTATE had a duty to Intervenors/Plaintiffs to timely commence an
investigation of their Uninsured/Underinsured Motorists claim.

RESPONSE:

REQUEST FOR ADMISSION NO. 44:

       Admit that ALLSTATE’S investigation into Intervenors’/Plaintiffs’ claims was not
performed in accordance with company policy, procedures and guidelines.

RESPONSE:




                INTERVENOR/PLAINTIFF JUAN BANDA’S REQUEST FOR ADMISSIONS TO
               DEFENDANT ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
                                         Page 12 of 12
                                                                                       7/23/201912:12:02PM
                                                                     MarilynBurgess-DistrictClerk
           Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page  101 of 110
                                                                                       HarrisCounty
                                                                                       EnvelopeNo:35350501
                                                                                       By:CLAUSELL,CYNTHIA
             Marilyn Burgess –Harris County District Clerk                             Filed:7/23/201912:12:02PM

                                          Request for Issuance of Service
CASE NUMBER: 2018-37315 ____________________          CURRENT COURT: 189th ______________________________________

                          FIRST AMENDED PLEA IN INTERVENTION AND DISCOVERY TO DEFENDANT
Name(s) of Documents to be served:
ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY

FILE DATE: 7/23/2019______________________
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be
Served):
Issue Service to: ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY ______________
Address of Service: _________________________________________________________________________
City, State & Zip: _________________________________________________________________________
Agent (if applicable): CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201 ____________________
TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)
     Citation         Citation by Posting         Citation by Publication              Citations Rule 106 Service
   Citation Scire Facias                          Newspaper______________
   Temporary Restraining Order                    Precept                              Notice
    Protective Order
    Secretary of State Citation ( $12.00)          Capias (not an E-Issuance)           Attachment
    Certiorari                                    Highway Commission ( $12.00)
    Commissioner of Insurance ($12.00)           Hague Convention ($16.00)              Garnishment
    Habeas Corpus                                Injunction                             Sequestration
    Subpoena
   Other (Please Describe)___________________________________
(See additional Forms for Post Judgment Service)
    SERVICE BY (check one):
    ATTORNEY PICK-UP (phone) __                           ____________          CONSTABLE
    MAIL to attorney  at:___________________

   CERTIFIED MAIL by District Clerk    E-Issuance by District Clerk (No Service Copy Fees Charged)
                        (Note:) CAPIAS is not an E-Issuance Option
   CIVIL PROCESS SERVER - Authorized Person to Pick-up: ________________ Phone: __________

     OTHER, explain ______________________________________________________________________

Issuance of Service Requested By:Attorney/Party Name: Winfield Williams Bar # or ID 24090848 _______
Mailing Address:_9805 Katy Freeway Suite 850, Houston, Texas 77024____________________________
Phone Number: 713-773-3380________________________________________
      Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 102 of 110 8/19/2019 8:47 AM
                                                                         Marilyn Burgess - District Clerk Harris County
                                                                                              Envelope No. 36058151
                                                                                                   By: Deandra Mosley
                                                                                             Filed: 8/19/2019 8:47 AM
                                                          Receipt Number: 842990
                                                          Tracking Number: 73650211
COPY OF PLEADING PROVIDED BY PLT

                                 CAUSE NUMBER: 201837316

PLAINTIFF: DEVENPORT, ANTHONY                                 In the 189th Judicial

vs.                                                           District Court of

DEFENDANT : ZAPATA, FERNANDO                                  Harris County, Texas

                                        CITATION
THE STATE OF TEXAS
County of Harris

TO: ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY MAY BE SERVED TO CT CORPORATION
SYSTEM
1999 BRYAN STREET SUITE 900
DALLAS TX 75201

   Attached   is   a   copy of FIRST AMENDED PLEA    IN   INTERVENTION    AND DISCOVERY TO
DEFENDANT.                                                                                                                i

This instrument was filed on July 23, 2019, in the above numbered and styled cause on                                     I
the docket in the above Judicial District Court of Harris County , Texas, in the
courthouse in the City of Houston, Texas , The instrument attached describes the claim                                    i
against you.                                                                                                              i
                                                                                                                          i
   YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not                                         :
                                                                                                                          •
                                                                                                                          i
file a written answer with the District Clerk who issued this citation by 10:00 a.m.
on the Monday next following the expiration of twenty days after you were served this                                     s
citation and petition, a default judgment may be taken against you.
   ISSUED AND GIVEN UNDER MY HAND and seal of said Court, at Houston, Texas, this
July 25, 2019.




                                                   Marilyn Burgess, District Clerk
                                                   Harris County, Texas
                                                   201 Caroline, Houston, Texas 77002


                                                   Generated By : BRIANNA J. DENMON


Issued at request of:
Williams, Winfield S
9805 KATY FREEWAY, SUITE 850
HOUSTON, TX 77024
713-773-3380

Bar Number ; 24090848
          Case
             .
               4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 103 of 110
                f   •




                                                                                                             Tracking Number : 73650211


                                                    CAUSE NUMBER ; 201837316

PLAINTIFF: DEVENPORT, ANTHONY                                                                             In the 189th

         vs.                                                                                              Judicial District Court

DEFENDANT: ZAPATA, FERNANDO                                                                               of Harris County, Texas




                                                OFFICER/      AUTHORIZjy             PERSON RETURN
Came           to        hand1   at                 .o
                                                         1
                                                             clock                            M.,    on      the            3o
                             vm    .
                                                                    sfc        /nA< #oO /JAHAS f
                                                                                          '
                                                                                                                                  day     of
                                                                                                                                               :
Executed
in
at
                &         (address)
                              County
                             . o T clock                                    M.,           on         the.
                                                                                                                        1 Qo /
                                                                                                                        X        day      of
                                                                                                                                               \

                                                                                                                                               i
                                                                                                                                               \
by       delivering to^                  /fr/c                  y       P*(
                                                                                                20   13-,                                      5
                                                                                                                                               f

     -
iru pe**$r> n, a true copy of this
Citation        tocrether   with   the
                                           rtfiACjfa
                                       accompanying
                                                      Ccf
                                                          /
                                                                        *fYi
                                                                            of     the
                                                                                          £,/        '”                                        I
         /hn+r(/       # Mffc              Bet4fa ion                                 -                                                        (
                                                                                                                                               i
                                                                                                                                               \
attached thereto and I endorsed on said copy of the Citation the date of delivery.
To        certify . which          .    I       affix         my        hand         officially             this                    day   of
                                                                        , 20
FEE:       $
                             t?poo gop/ p-j-gg                                                              Of

                    VC   o                                                     By:

On this day,
                        Affiant

the person whose signature
                                                                , known to me to be
                                                                                                       Pep u by
                                                                                                                  —*




appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited
on the return.
SWORN                        AND         SUBSCRIBED              BEFORE                                          this        / 6?         of
          AfutL                                               , 20 _f A

                                      M 0 NIQ,jE GARCIA -
                                        PUbliC' State of Te;xas
                                                            :       -


                                   C mm £xpires 12 20
                          '
                          'inny*
                                            ‘
                                                      - -2021
                                       °Notary ID 129667502
                                                                       Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 104 of 110

      ? on 0 7 0 0 onoi Hoaa aats                                                  }
                                                                                   i—i                                                                                                                           o                                                 -o>
                                                                                   £>
                                                                                                         COTD W- N> ®
                                                                                                         “
                                                                                                          OTT O) CX
                                                                                                                 —
                                                                                                         c/> ZJ cn r-f
                                                                                                                                                OO
                                                                                                                                                ZT Q>
                                                                                                                                                W ifi
                                                                                                                                                ZJ zr
                                                                                                                                                                      O
                                                                                                                                                                      05
                                                                                                                                                                                            TO
                                                                                                                                                                                            d
                                                                                                                                                                                            £1
                                                                                                                                                                                                                 Q>
                                                                                                                                                                                                                 “J
                                                                                                                                                                                                                                                n
                                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                                 >    —
                                                                                                                                                                                                                                                     “j
                                                                                                                                                                                                                                                tD <T/
                                                                                                                                                                                                                                                                   “3
                                                                                                                                                                                                                                                                   O
                                                                                                                                                                                                                                                                   ZL
                                                                                                                                                                                                                                                                               ii
                                                                                                                                                                                                                                                                               Jl
                                                                                                                                                                                                                                                                               55
                                                                                                                                                                                                                                                                               I!
                                                                                                                                                                                                                                                                                    fi
                                                                                                                                                                                                                                                                                    Vi
                                                                                                                                                                                                                                                                                    Vs
                                                                                                                                                                                                                                                                                    U
                                                                                                                 < £LT?
                                                                                                                 *

                                                                                                                               x
                                                                                                                                                tc
                                                                                                                                                                                            CH> -nm :oa
                                                                                                                                                                                                                                                Q>   f   —-
                                                                                                                                                                                                                                                          t        C
                                                                                                                                                                                                                                                                   o
                                                                                                                                                                                                                                                                               »    li
                                                                                   g                     1
                                                                                                           -
                                                                                                             “J
                                                                                                                       > i/
                                                                                                                                   o
                                                                                                                                                ©                              tocz
                                                                                                                                                                               C7i <z>              ^
                                                                                                                                                                                         ow 'i to ® >            — — -* ^—
                                                                                                                                                                                                                o mo
                                                                                                                                                                                                                      i

                                                                                                                                                                                                                                                     —             r+
                                                                                                                                                                                                                                                                               ii
                                                                                                                                                                                                                                                                               J! !i
                                                                                                                                                                                                                                                                                    J>



                                                                                   <’
                                                                                                         02 CQ.
                                                                                                         o o
                                                                                                         ?rc ico
                                                                                                                           r   +
                                                                                                                                   c
                                                                                                                                   “
                                                                                                                                    3
                                                                                                                                                                               to ~o TO —*- “o <r>
                                                                                                                                                                               O   CO
                                                                                                                                                                               <£> o o
                                                                                                                                                                                       © to CO    _
                                                                                                                                                                                               £i £  L
                                                                                                                                                                                                       <
                                                                                                                                                                                                         IC
                                                                                                                                                                                                           *•r~ 3 z?
                                                                                                                                                                                                           '     r
                                                                                                                                                                                                                < <
                                                                                                                                                                                                    2 3 Z > (D (Dfl)
                                                                                                                                                                                                                     02
                                                                                                                                                                                                                             —          -
                                                                                                                                                                                                                         c' 05 <-+ c/> »-* — a)
                                                                                                                                                                                                                                                                               J?
                                                                                                                                                                                                                                                                               i;
                                                                                                                                                                                                                                                                               it
                                                                                                                                                                                                                                                                                  ii
                                                                                                                                                                                                                                                                                    n
                                                                                                                                                                                                                                                                                    i!
                                                                                   -o
                                                                                   CO
                                                                                                          D 3 fflS3 1
                                                                                                                      <s
                                                                                                         (Q 02 </> CD QJ
                                                                                                                                   w-                                          JO O ©
                                                                                                                                                                                ^ — o©
                                                                                                                                                                               CD ©
                                                                                                                                                                               MrfD O Z?
                                                                                                                                                                                                *
                                                                                                                                                                                                                         o© o     -—
                                                                                                                                                                                                                            r ~t ••     '  O
                                                                                                                                                                                                                                            >




                                                                                                                                                                                                                                       O TZ 3T
                                                                                                                                                                                                                                                                               J! (t
                                                                                                                                                                                                                                                                                I It
                                                                                                                                                                                                                                                                               15
                                                                                                                                                                                                                                                                                    *:
                                                                                                                                                                                                                                                                                         --
                                                                                                                                                                                                                                                                                         O         --    CO          *   *


                                                                                                                                                                                                        -—
                                                                                                                                                                                                «-4
                                                                                   cr
                                                                                                          o
                                                                                                            < in
                                                                                                               CJrfO
                                                                                                                      7T
                                                                                                                                                                               aic
                                                                                                                                                                               CO 3     - «-* o                          CO CL                  © £D                           i?   it    i
                                                                                                                                                                                                                                                                                                         oo
                                                                                                          ~  T 5D CD
                                                                                                                  ZTZD
                                                                                                                           r   +   —-                                          J 3
                                                                                                                                                                                ^
                                                                                                                                                                               co
                                                                                                                                                                                              O
                                                                                                                                                                                                    o +                  oo o
                                                                                                                                                                                                                         fO <D                       «>
                                                                                                                                                                                                                                                                               15
                                                                                                                                                                                                                                                                               15
                                                                                                                                                                                                                                                                                    II
                                                                                                                                                                                                                                                                                    tl
                                                                                                                                                                                                                                                                                         O ^ -Cx
                                                                                                                                                                                                                                                                                         »—*       — ;
                                                                                                                                                                                                                                                                                                - *aim
                                                                                                                                                                                                                                                                                              • CO CO
                                                                                                                                                                                                                                                                                                                         L
                                                                                                                                                                                                                                                                                                                             CO i
                                                                                                                                                                                                                                                                                                                                 !>
                                                                                                                                                                               co ZD                                                                                                         oo       : * ii
                                                                                                         O (/) Q) (DE

                                                                                                                           —
                                                                                                                                                                                                    tow
                                                                                                                                                                                                                             —                                                 ?i   {
                                                                                                                                                                                                                                                                                     '   \
                                                                                                                                                                                                                                                                                                         —                   *

                                                                                                                 —
                                                                                                         CD a zs                                                               »-* ©                ro ZL                N>    NT O!                                           ii   li   WOi-1                   $   O TO » 5
                                                                                   *r !. —
                                                                                                                                                                                    •

                                                                                                               Q-    Z5                                                        OlO                  CO                   OC * fO                                               I!   ii O              JJ
                                                                                   <        ,              •<     CD SZ
                                                                                                              o) (*-+ s
                                                                                                                                                                               J\ W
                                                                                                                                                                                        —           coz                  ^   © CJ1 O
                                                                                                                                                                                                                         CO “5 Of -*-                              o
                                                                                                                                                                                                                                                                               »    i! nroui       HO li
                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                        —— — ONo
                                                                                                                                                                               CO                   CO CD                                                                      II   IS       l vJXJXi ii
                                                                                                         H-   Q D cr                                                                                ro                    ' 'C                                                 »    ii   oio ^izm u
                                                                                                          J — H- {?> <D                                                                             CT                                                             <           is   t?   ot     o    ou              =*: rn
                                                                                                         CO H Q) H- Z                                                                               cn' i
                                                                                                    --   o
                                                                                                         o : ” U) H
                                                                                                             :   *« flr > 03
                                                                                                                          r-f O
                                                                                                                                                                               O
                                                                                                                                                                               -OJ ^
                                                                                                                                                                                *  =*fc             —»
                                                                                                                                                                                                    •
                                                                                                                                                                                                            fc               a>
                                                                                                                                                                                                                             rr
                                                                                                                                                                                                                             a>                      -66- : TD                 li
                                                                                                                                                                                                                                                                                    ti COCO CT> CO


                                                                                                                                                                                                                                                                                    H CD         s
                                                                                                                                                                                                                                                                                                      ii


                                                                                                                                                                                                                                                                                                         CO o
                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                 l!
                                                                                                                                                                                                                                                                                                                                 i!
                                                                                                                                                                                                                                                                                                                                 15
                                                                                                                       *                                                                                                                             N)       ! 1C             It   «                    1DTD                    Is
                                                                                   s~
                                                                                   H:
                                                                                        -                to • d> r4 M
                                                                                                         fOIZ (ft C CO                                                                                                                               OO I
                                                                                                                                                                                                                                                               ——
                                                                                                                                                                                                                                                               o
                                                                                                                                                                                                                                                                 Z5
                                                                                                                                                                                                                                                                       "
                                                                                                                                                                                                                                                                               ii
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                               t*
                                                                                                                                                                                                                                                                                    it ZE>
                                                                                                                                                                                                                                                                                    u z:
                                                                                                                                                                                                                                                                                                         CO
                                                                                                                                                                                                                                                                                                         CO
                                                                                                                                                                                                                                                                                                                                 I!
                                                                                                                                                                                                                                                                                                                                 i!
                                                                                   O
                                                                                                          3 tf>   Vt O
                                                                                                                      3
                                                                                                                                   -O
                                                                                                                                   '
                                                                                                                                                                                                                                                     o * w         -*
                                                                                                                                                                                                                                                                   <           u
                                                                                                                                                                                                                                                                               It
                                                                                                                                                                                                                                                                                    ii
                                                                                                                                                                                                                                                                                    li
                                                                                                                                                                                                                                                                                                                                 t!

                                                                                                         co © a'                                                                                                                                                               !t   ?!

                                                                                   S        L
                                                                                                         —*
                                                                                                         t            “C                                                                                                                                                       ii
                                                                                                                                                                                                                                                                               Si
                                                                                                                                                                                                                                                                                    II
                                                                                                                                                                                                                                                                                    If
                                                                                                                                                                                                                                                                                                                                 il
                                                                                                                                                                                                                                                                                                                                 ti
                                                                                                                                                                                                                                                                                                                                 Ji
                                                                                                                 O                                                                                                                                                             II   ii                                           li
                                                                                                                 3                                                                                                                                                             ii   15                                           i:
                                                                                                                                                -*- K
                                                                                                                                                f    >
                                                                                                                                                    CD
                                                                                                                                                                      -COfir
                                                                                                                                                                      (
                                                                                                                                                                                            po
                                                                                                                                                                                                                 ( fit
                                                                                                                                                                                                                 a>
                                                                                                                                                                                                                                                     -efir
                                                                                                                                                                                                                                                     ro                )
                                                                                                                                                                                                                                                                               IS
                                                                                                                                                                                                                                                                               ii
                                                                                                                                                                                                                                                                                    II
                                                                                                                                                                                                                                                                                    ti
                                                                                                                                                                                                                                                                                                                                 I;
                                                                                                                                                                                                                                                                                                                                 it
                                                                                                s                                               O    -                                      CO                   tn                                  OD            O       t
                                                                                                                                                                                                                                                                               II
                                                                                                                                                                                                                                                                               1'
                                                                                                                                                                                                                                                                                    tl
                                                                                                                                                                                                                                                                                    ti
                                                                                                                                                                                                                                                                                                                                 ti

                                                                                                                                                                      CD                    o                    CD                                  o             ©

                                                                                        /




                                                                                                                                                             •
                                                                                                                                                                 —x
                                                                                                                                                                  t


 SENDER: COMPLETE THIS SECTION                                 COMPLETE THIS SECTION ON DELIVERY

                                                               A. Signature
                                                                                                                                                                                                                                                                                                                             i   .
     Complete items 1, 2, and 3       .                                                                                                                                                                                                                                                                                       9
     Print your name and address on the reverse                x                                                                                    Agent                                                                                                                                                                             A
     so that we can return the card to you         .                                                                                           Addressee
                                                               B. Received b                                                           C. Date of,Delivery  n                                                                                                                                        SA
     Attach this card to the back of the mailpiece,
     or on the front if space permits      .                                  Z&SW"*                                                                J
                                                                                                                                                     '    ‘
                                                                                                                                                            ivt   *
                                                                                                                                                                                                                                                                                                                             ->k
 1. Article Addressed to:                                      D. Is delivery address different from Item 1? d Yes

 fl/U h*U  - .
                                                                  If YES, enter delivery address below:        No
                                                           7
                                                            h SiirAJh^C
 or . CbrfiOMVnOfr                                     ‘


                                                                               vyo                                                                                                                                                                                             5                                                      N
                                                                                                                                                                                                                                                                                                                                      "
                                                                                                                                                                                                                                                                                                                                      %
iWHpryaPf <h tfaqo*               >
                                                                                                                                                                                                                                                                                                                                 s    !
                                                                                                                                                                                                                                                                                                                                      V0
                                                                                                                                                                                                                                                                                                                                      vj
                                                           3. Service Type                                                 a Priority MallExpress®
                                                             Adult Signature                                                 ReglstefeditaU
                                                               Adult Signature Restricted Delivery                           Registered• Mad Restricted
                                                                                                             Delivery;.
                                                                                                                                            1

                                                               Certified Mall®
       9590 9402 5349 9154 3170 70                             Certified Mail Restricted Delivery            Return' Receipt for
                                                                                                              erchapdise   -
 o   Art-inlA Klumtw   rThansfer from service label)
                                                               Collect on Delivery
                                                                      ^ Mg)[ i
                                                                                                         * C
                                                                                                         .
                                                               Collect on Delivery Restricted Delhrery O sigpature Confirmation
                                                                   —                                                           ^.-
                                                                                                         P Signature Confirmation
                                                                                                         : Restricted Delivery                                    :
          7 0 1 1 0 7 0 0 0 0 0 1 H E S S S2b S                          ail Restricted DeHVefy* . . •f.


> PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                       . Domestic Return Receipt r
Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 105 of 110
Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 106 of 110
Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 107 of 1108/30/2019 3:42 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 36443943
                                                                                                        By: Deandra Mosley
                                                                                                  Filed: 8/30/2019 3:42 PM
                                                                                                                  Pgs-4
                                        NO. 2018-37316                                                            DFREX
                                                                                                                   11C
 ANTHONY DEVENPORT                               §          IN THE DISTRICT COURT OF
                                                 §
                                                 §
 VS                                              §          HARRIS COUNTY, TEXAS
                                                 §
                                                 §
 FERNANDO ZAPATA                                 §          189th JUDICIAL DISTRICT

                                 ORDER OF DISMISSAL

        BE IT REMEMBERED that on the 1st day of July, 2019, came on to be heard and
considered the above numbered and entitled cause of action, when came the Intervenors

JUAN BANDA, INDIVIDUALLY AND AS NEXT FRIEND OF F                                          B           ,

MARIA BANDA, INDIVIDUALLY, and ARTURO MUNOZ AS NEXT FRIEND OF

L               M          , and FERNANDO ZAPATA, Defendant, in person and through

their attorneys of record, and announced to the Court that they had entered into an

agreement of settlement in this cause calling for a total payment of FORTY-FIVE

THOUSAND AND 00/100              DOLLARS ($45,000.00 - $4.000.00 FOR THE CLAIMS

OF JUAN BANDA. $30.000.00 FOR THE CLAIMS OF MARIA BANDA. $7.000.00

FOR THE CLAIMS OF MINOR PLAINTIFF F                           B            . AND $4,000.00 FOR
THE CLAIMS OF MINOR PLAINTIFF L                              M         *
                                                                       )   for any and all claims

which are or could be asserted in this lawsuit against Defendant FERNADO ZAPATA,

and the parties having introduced evidence for the Court and the Court having considered

such settlement and being of the opinion that such settlement is fair and just and equitable

and to the best interest of all the parties herein, and being of the opinion that said settlement

should be approved; it is, therefore:
Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 108 of 110




      ORDERED, ADJUDGED AND DECREED that the aforesaid settlement of

FORTY-FIVE THOUSAND AND 00/100                 DOLLARS ($45.000.00       -   $4.000.00

FOR THE CLAIMS OF JUAN BANDA. $30.000.00 FOR THE CLAIMS OF MARIA

BANDA. $7.000.00 FOR THE CLAIMS OF MINOR PLAINTIFF F                         B       .
AND $4.000.00 FOR THE CLAIMS OF MINOR PLAINTIFF L                            M      S

for all claims which are or could be made a basis of this suit against Defendant

FERNANDO ZAPATA be, and the same is, hereby approved. The total settlement of

FORTY-FIVE THOUSAND AND 00/100               DOLLARS ($45.000.00 - $4.000.00 FOR

THE CLAIMS OF JUAN BANDA. $30.000.00 FOR THE CLAIMS OF MARIA

BANDA. $7.000.00 FOR THE CLAIMS OF MINOR PLAINTIFF F                         B       .
AND $4.000.00 FOR THE CLAIMS OF MINOR PLAINTIFF L                            M      !

for all claims which are or could be made the basis of this suit against Defendant

FERNANDO ZAPATA is apportioned so as to allow each of the individuals the following

amounts:

      JUAN BANDA - For his individual
      claims and for costs, attorney fees,
      and/or medical expenses incurred for
      minor Plaintiff F       B                             $8.815.50

     MARIA BANDA                                           $30.000.00

                           -
      ARTURO MUNOZ For his individual
      claims and for costs, attorney fees,
      and/or medical expenses incurred for
      minor Plaintiff L          M                          $2,500.00

      F      B       , a minor                              $2.184.50

      L          M      ., a minor                           $1.500.00
Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 109 of 110




       The sums awarded to the minor Intervenors F                B         and L

M         are to be paid into the registry of the Court. And, it appearing that the sums have

been paid in full into the registry of the Court by or on behalf of the Defendant

FERNANDO ZAPATA, no execution or other process of Court will ever issue thereon.

The Court finds further that the settlement has been fully and finally paid, and, therefore,

no execution will ever issue thereon.

       Costs of Court are taxed against the party incurring same. The Defendant is ordered

to pay a fee of $ 2,500.00 directly to the guardian ad litem. It is, therefore:

       ORDERED, ADJUDGED, AND DECREED that the claims and causes of action

of Intervenors JUAN BANDA, INDIVIDUALLY AND AS NEXT FRIEND OF

F          B        , MARIA BANDA, INDIVIDUALLY, and ARTURO MUNOZ AS
NEXT FRIEND OF L                             M            against Defendant FERNANDO

ZAPATA be and are hereby dismissed, with prejudice to Intervenors’ right to refile same

against Defendant FERNANDO ZAPATA, but without prejudice to the continued

prosecution of Intervenors’ claims against Defendant ALLSTATE PROPERTY AND

CASUALTY INSURANCE COMPANY.

       SIGNED this      5th
                                .day of
                                          September            , 2019.
                                                 Signed:
                                                 9/5/2019 v
                                                 JUDGE PRESIDING

APPROVED & AGREED TO:




                                  —
KWOK DANIEL LTD., L



Robert Kwok, TBA#: 0078&30
Alex Boylhart, TBA#: 24087198
Case 4:19-cv-03418 Document 1-5 Filed on 09/10/19 in TXSD Page 110 of 110




Winfield Williams, TBA#: 24090848
9805 Katy Freeway, Suite 850
Houston, Texas 77024
Tel : 713-773-3380/Fax ; 713-773-3960
wwilliams@ kwoklaw.com
ATTORNEYS FOR INTERVENORS

COOPER, JACKSON & BOANERGES, P.C.



MICHAEL W. COOPER TBA #: 0478 300
9432 Katy Freeway , Suite 100       ^
Houston, Texas 77055
Tel.: 713-464-3383/Fax: 713-464-9467
mike@ciblawfinn .com
ATTORNEY FOR DEFENDANT

THE LAW OFFICE OF WILLIAM D. MCLEOD



William D. AlcClood, TBA#: 24034567     Oe /
2950 Unity Dr. #571461
Houston , Texas 77257
Tel: 281-788-8110/Fax: 832-962-8208
bill @ lawmdeod .com
GUARDIAN AD LITEM FOR THE
MINOR INTERVENORS
